EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of August 2,
2017, between Amyris, Inc., a Delaware corporation (the “Company”), and DSM
International B.V. (the “Purchaser”).

 

WHEREAS, the Company, the Purchaser and certain other parties have entered into
a Securities Purchase Agreement dated as of May 8, 2017, as amended on May 30,
2017, pursuant to which the Company issued and sold to the Purchaser and to
other parties certain securities of the Company (“Initial Agreement”);

 

WHEREAS, the Company has obtained the approval from the stockholders of the
Company with respect to (i) the capital reverse stock split of the Company’s
outstanding Common Stock, (ii) the issuance of shares of Company’s Common Stock
upon the conversion of shares of Preferred Stock and exercise of warrants
contemplated in the Initial Agreement in accordance with the applicable rules
and regulations of The NASDAQ Stock Market (or any successor entity), and (iii)
the issuance of shares of the Company’s Common Stock issuable upon the
conversion of preferred stock and the exercise of warrants to be issued in
additional securities offerings of up to $75 million in accordance with the
applicable rules and regulations of The NASDAQ Stock Market (or any successor
entity); and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act contained in Section 4(a)(2) thereof and/or Regulation D
thereunder as to the Securities, the Company desires to issue and sell to the
Purchaser, and the Purchaser desires to purchase from the Company, additional
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1              Definitions. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Series B Certificate of Designation (as
defined herein), and (b) the following terms have the meanings set forth in this
Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 


 



“Anti-Dilution Warrant” shall have the meaning ascribed to such term in
Section 2.2(a)(v).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York or Amsterdam, The Netherlands are
authorized or required by law or other governmental action to close.

 

“Bylaws” shall have the meaning ascribed to such term in Section 3.1(f).

 

“Cash Warrant” shall have the meaning ascribed to such term in
Section 2.2(a)(iv).

 

“Certificate of Incorporation” shall have the meaning ascribed to such term in
Section 3.1(f).

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event earlier than the third
Trading Day following the date of this Agreement.

 

“Code” shall have the meaning ascribed to such term in Section 3.1(ii).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into, or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Fenwick & West LLP, with offices located at 801
California Street, Mountain View, CA 94041.

 

“Company Covered Person” shall have the meaning ascribed to such term in Section
3.1(rr).

 

2

 



“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.

 

“Disqualification Event” shall have the meaning ascribed to such term in
Section 3.1(rr).

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Enforceability Exceptions” shall have the meaning ascribed to such term in
Section 3.1(d).

 

“Environmental Laws” shall have the meaning ascribed to such term in
Section 3.1(ff).

 

“EPA” shall have the meaning ascribed to such term in Section 3.1(p).

 

“ERISA” shall have the meaning ascribed to such term in Section 3.1(ii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan or employee stock purchase plan duly adopted for such purpose, by a
majority of the non-employee members of the Board of Directors or a majority of
the members of a committee of non-employee directors established for such
purpose for services rendered to the Company, (b) securities upon the exercise
or exchange of or conversion of any Securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding, or committed for issuance, or as to which a
dilution adjustment may be triggered, or the payment of interest or principal in
shares of Common Stock on securities which so provide, outstanding on the date
of this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities (other
than in connection with stock splits or combinations or adjustments pursuant to
anti-dilution provisions existing on the date hereof) or to extend the term of
such securities, (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company as determined in good faith by the Board and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities, (d) the Securities issued under
this Agreement, and (e) securities issued pursuant to that certain Securities
Purchase Agreement dated as of the date hereof (as such agreement exists on the
date hereof, the “Vivo SPA”) between the Company and certain affiliates of Vivo
Capital LLC (“Vivo,” and the issuance of securities pursuant to the Vivo SPA,
the “July 2017 PIPE Transaction”).

 

3

 



“FDA” shall have the meaning ascribed to such term in Section 3.1(p).

 

“FDCA” shall have the meaning ascribed to such term in Section 3.1(p).

 

“Financial Statements” shall have the meaning ascribed to such term in
Section 3.1(s).

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(s).

 

“Government Official” shall have the meaning ascribed to such term in
Section 3.1(dd).

 

“Insolvent” shall have the meaning ascribed to such term in Section 3.1(w).

 

“Intellectual Property” shall have the meaning ascribed to such term in
Section 3.1(r).

 

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Life Science Product” shall have the meaning ascribed to such term in
Section 3.1(p).

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Material Contract” shall have the meaning ascribed to such term in
Section 3.1(l).

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(ee).

 

“OFAC” shall have the meaning ascribed to such term in Section 3.1(ff).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preemptive Rights Waivers” means the written irrevocable waiver of any
preemptive rights, right of first offer, right of first refusal, right of first
investment, co-investment rights or any similar rights (including related notice
requirements) applicable to the transactions contemplated by the Transaction
Documents from each securityholder of the Company entitled thereto.

 

4

 



“Preferred Stock” means, collectively, the 17.38% Series A Convertible Preferred
Stock and the 17.38% Series B Convertible Preferred Stock, and the Series C
Convertible Preferred Stock.

 

“Previously Disclosed” shall have the meaning ascribed to such term in
Section 3.1(k).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Documents” shall have the meaning ascribed to such term in Section 3.1(k).

 

“SEC Rules” shall have the meaning ascribed to such term in Section 3.1(k).

 

“Securities” means, collectively, the Series B Convertible Preferred Stock, the
Conversion Shares issuable upon conversion of the Series B Convertible Preferred
Stock, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series A Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series A 17.38% Convertible Preferred
Stock, filed by the Company with the Secretary of State of Delaware on May 8,
2017.

 

“Series A Convertible Preferred Stock” means shares of the Company’s 17.38%
Series A Convertible Preferred Stock having the rights, preferences and
privileges set forth in the Series A Certificate of Designation.

 

“Series B Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series B 17.38% Convertible Preferred
Stock filed by the Company with the Secretary of State of Delaware on May 8,
2017.

 

“Series B Convertible Preferred Stock” means shares of the Company’s 17.38%
Series B Convertible Preferred Stock having the rights, preferences and
privileges set forth in the Series B Certificate of Designation.

 

5

 



“Series C Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series C Convertible Preferred Stock
filed by the Company with the Secretary of State of Delaware on May 8, 2017.

 

“Series C Convertible Preferred Stock” means shares of the Company’s Series C
Convertible Preferred Stock having the rights, preferences and privileges set
forth in the Series C Certificate of Designation.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing shares of Common Stock). 

 

“Stated Value” means $1,000 per share of Preferred Stock.

 

“Stockholder Agreement” means the Amended and Restated Stockholder Agreement
entered into by and between the Company and the Purchaser related to certain
additional rights and obligations in connection with the issuance of the
Securities, in the form of Exhibit A hereto.

 

“Stockholder Approval” means such approval as may be required by the applicable
rules and regulations of the Nasdaq Stock Market (or any successor entity) from
the stockholders of the Company with respect to the anti-dilution provisions of
the Warrants.

 

“Subscription Amount” means $25,000,000, the aggregate amount to be paid for
Series B Convertible Preferred Stock and Warrants purchased hereunder, in United
States dollars and in immediately available funds.

 

“subsidiary” means any subsidiary of the Company listed on Exhibit 21.01 to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2016, and
shall, where applicable, also include any direct or indirect subsidiary of the
Company formed or acquired after December 31, 2016.

 

“Tax” and “Taxes” shall have the meaning ascribed to such term in
Section 3.1(aa).

 

“Tax Returns” shall have the meaning ascribed to such term in Section 3.1(aa).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

 

6

 



“Transaction Documents” means this Agreement, the Warrants, the Stockholder
Agreement, all exhibits and schedules thereto and hereto, and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Transfer Agent” means Wells Fargo Shareholder Services, the current transfer
agent of the Company, with a mailing address of 1110 Centre Point Curve, Suite
101, Mendota Heights, MN 55120 and a telephone number of (855) 217-6361, and any
successor transfer agent of the Company.

 

“TSCA” shall have the meaning ascribed to such term in Section 3.1(p).

 

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Preferred Stock and upon exercise of the Warrants and issued
and issuable in lieu of the cash payment of dividends on the Preferred Stock or
the Make-Whole Payment, in each case, in accordance with the terms of the Series
B Certificate of Designation.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Purchaser and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.

 

“Warrants” means, collectively, the Cash Warrant delivered to the Purchaser at
the Closing in accordance with Section 2.2(a)(iv) hereof and the Anti-Dilution
Warrant delivered to the Purchaser at the Closing in accordance with Section
2.2(a)(v) hereof, which Warrants shall have a term of exercise equal to five
years from the Initial Exercise Date (as defined therein), in the form of
Exhibit B-1 and Exhibit B-2 attached hereto, respectively.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

1.2                 General Interpretive Principles. The name assigned to this
Agreement and the section captions used herein are for convenience of reference
only and shall not be construed to affect the meaning, construction or effect
hereof.

 

7

 



(b)               Unless otherwise specified, the terms “hereof,” “herein” and
similar terms refer to this Agreement as a whole, and references herein to
Articles or Sections refer to Articles or Sections of this Agreement.

 

(c)                For purposes of this Agreement, the words, “include,”
“includes” and “including,” when used herein, shall be deemed in each case to be
followed by the words “without limitation.”

 

(d)               The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties and no presumption or burden of proof will arise favoring
or disfavoring any party because of the authorship of any provision of this
Agreement.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1              Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchaser agrees to purchase, 25,000 shares of Series B Convertible
Preferred Stock and the Warrants.

 

The Company shall deliver to the Purchaser its Series B Convertible Preferred
Stock and Warrants as determined pursuant to Section 2.2(a), and the Company and
the Purchaser shall deliver the other items set forth in Section 2.2 deliverable
at the Closing. Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur remotely via the exchange of
documents and signatures on the date of this Agreement or at such other time and
place as the Company and the Purchaser mutually agree.

 

2.2              Deliveries.

 

(a)                On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to the Purchaser the following:

 

(i)                 this Agreement, duly executed by the Company;

 

(ii)               a legal opinion of Company Counsel, substantially in the form
of Exhibit C attached hereto;

 

(iii)             a certificate in the form attached hereto as Exhibit D
evidencing 25,000 shares of Series B Convertible Preferred Stock, registered in
the name of the Purchaser;

 

(iv)             a Warrant registered in the name of the Purchaser to purchase
up to 3,968,116 shares of Common Stock, with an exercise price per share equal
to $6.30, subject to adjustment as set forth therein (such Warrant, the “Cash
Warrant”);

 

8

 



(v)               a Warrant registered in the name of the Purchaser to purchase
shares of Common Stock pursuant to the anti-dilution formula set forth therein,
with an exercise price equal to $0.0001, subject to adjustment therein (the
“Anti-Dilution Warrant”);

 

(vi)             duly executed copies of the Preemptive Rights Waivers and the
Stockholder Agreement, and each of such agreements shall be in full force and
effect without any amendment or modification thereto or waiver of any of the
Company’s rights thereunder;

 

(vii)           a certificate signed by the Company’s Chief Executive Officer
and Chief Financial Officer to the effect that the representations and
warranties of the Company in Section 3 hereof are true and correct in all
respects as of, and as if made on, the date of this Agreement and, except for
the representations and warranties set forth in the third sentence of Section
3(m), which are made solely as of the date of this Agreement, as of the Closing
Date, and that the Company has satisfied all of the conditions set forth in this
Agreement; and

 

(viii)         a certificate signed by the Company’s secretary or assistant
secretary certifying (A) the resolutions of the Company’s Board of Directors (or
any duly authorized committee thereof) that approve the transactions
contemplated by this Agreement and the other Transaction Documents, (B) the
certificate of incorporation of the Company and (C) the bylaws of the Company,
each as in effect as of the Closing Date.

 

(b)               On or prior to the Closing Date, the Purchaser shall deliver
or cause to be delivered to the Company the following:

 

(i)                 this Agreement and the Stockholder Agreement, duly executed
by the Purchaser; and

 

(ii)               the Purchaser’s Subscription Amount by wire transfer to the
account specified in writing by the Company.

 

2.3              Closing Conditions.

 

(a)       The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)                 the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) on the Closing Date of the representations and
warranties of the Purchaser contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

 

(ii)               all obligations, covenants and agreements of the Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and

 

9

 



(iii)             the delivery by the Purchaser of the items set forth in
Section 2.2(b) of this Agreement.

 

(b)               The obligations of the Purchaser hereunder in connection with
the Closing are subject to the following conditions being met:

 

(i)                 The representations and warranties made by the Company in
Section 3 hereof shall be true and correct in all respects as of, and as if made
on, the date of this Agreement and, except for the representations and
warranties set forth in the third sentence of Section 3(m), which are made
solely as of the date of this Agreement, as of the Closing Date (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

(ii)               all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed;

 

(iii)             the delivery by the Company of the items set forth in
Section 2.2(a) of this Agreement;

 

(iv)             there shall have been no Material Adverse Effect with respect
to the Company since the date hereof;

 

(v)               from the date hereof to the Closing Date, trading in the
Common Stock shall not have been suspended by the Commission or the Company’s
principal Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing;

 

(vi)             there shall have been no breach of any provisions in the
Preemptive Rights Waivers;

 

(vii)           the Company shall have consummated the July 2017 PIPE
Transaction pursuant to which at least $25,000,000 of securities shall have been
sold and issued by the Company on the terms set forth in the Vivo SPA (it being
understood that the July 2017 PIPE Transaction may occur contemporaneously with
the Closing);

 

(viii)         the Company is validly existing as a corporation in good standing
under the laws of Delaware as evidenced by a certificate of the Secretary of
State of the State of Delaware, a copy of which was provided to the Purchaser;

 

10

 



(ix)             the terms and conditions of the issuance of the Securities and
the Transaction Documents shall have been approved by an Independent Committee
of the Board of Directors and/or a majority of the disinterested directors of
the Board of Directors, as applicable; and

 

(x)               the Company shall have obtained all governmental, regulatory
or third party consents and approvals, if any, necessary for the sale of the
Securities.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1              Representations and Warranties of the Company. Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation or warranty otherwise made
herein to the extent of the disclosure contained in the corresponding section of
the Disclosure Schedules, the Company hereby makes the following representations
and warranties to the Purchaser:

 

(a)                Organization and Standing. The Company and each of its
subsidiaries is duly incorporated, validly existing, and in good standing under
the laws of the jurisdiction of its organization. Each of the Company and its
subsidiaries has all requisite power and authority to own and operate its
respective properties and assets and to carry on its respective business as
presently conducted and as proposed to be conducted. The Company and each of its
subsidiaries is qualified to do business as a foreign entity in every
jurisdiction in which the failure to be so qualified would have, or would
reasonably be expected to have, a material adverse effect, individually or in
the aggregate, upon the business, properties, tangible and intangible assets,
liabilities, operations, prospects, financial condition or results of operation
of the Company and its subsidiaries or the ability of the Company or any of its
subsidiaries to perform their respective obligations under the Transaction
Documents (a “Material Adverse Effect”).

 

(b)               Subsidiaries. As used in this Agreement, references to any
“subsidiary” of a specified Person shall refer to an Affiliate controlled by
such Person directly, or indirectly through one or more intermediaries, as such
terms are used in and construed under Rule 405 under the Securities Act (which,
for the avoidance of doubt, shall include the Company’s controlled joint
ventures, including shared-controlled joint ventures). The Company’s
subsidiaries, as of the date hereof, are listed on Exhibit 21.01 to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2016 and
are the only subsidiaries, direct or indirect, of the Company as of the date
hereof. All the issued and outstanding shares of each subsidiary’s capital stock
have been duly authorized and validly issued, are fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities, and, except as set forth on
Section 3.1(b) of the Disclosure Schedules, are owned by the Company or a
Company subsidiary free and clear of all liens, encumbrances and equities and
claims.

 

11

 



(c)                Power. The Company has all requisite power to execute and
deliver this Agreement, to sell and issue the Securities hereunder, and to carry
out and perform its obligations under the terms of the Transaction Documents.

 

(d)               Authorization. The execution, delivery, and performance of the
Transaction Documents by the Company has been duly authorized by all requisite
action on the part of the Company and its officers, directors and stockholders,
and this Agreement constitutes, and the other Transaction Documents will
constitute, legal, valid, and binding obligations of the Company enforceable in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies (together, the “Enforceability Exceptions”).

 

(e)                Consents and Approvals. Except for any Current Report on Form
8-K or Notice of Exempt Offering of Securities on Form D to be filed by the
Company in connection with the transactions contemplated hereby, or except as
set forth on Section 3.1(e) of the Disclosure Schedules, the Company is not
required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order to consummate the transactions contemplated by the Transaction Documents.
Assuming the accuracy of the representations of the Purchaser set forth herein,
no consent, approval, authorization or other order of, or registration,
qualification or filing with, any court, regulatory body, administrative agency,
self-regulatory organization, stock exchange or market (including The NASDAQ
Stock Market), or other governmental body is required for the execution and
delivery of the Transaction Documents, the valid issuance, sale and delivery of
the Securities to be sold pursuant to this Agreement other than such as have
been or will be made or obtained as of the Closing, or for any securities
filings required to be made under federal or state securities laws applicable to
the offering of the Securities.

 

(f)                Non-Contravention. The execution and delivery of the
Transaction Documents, the issuance, sale and delivery of the Securities to be
sold by the Company under this Agreement, the performance by the Company of its
obligations under the Transaction Documents and/or the consummation of the
transactions contemplated thereby will not (i) conflict with, result in the
breach or violation of, or constitute (with or without the giving of notice or
the passage of time or both) a violation of, or default under, (A) any bond,
debenture, note or other evidence of indebtedness, or under any lease, license,
franchise, permit, indenture, mortgage, deed of trust, loan agreement, joint
venture or other agreement or instrument to which the Company or any subsidiary
is a party or by which it or its properties may be bound or affected, (B) the
Company’s Restated Certificate of Incorporation, as amended and as in effect on
the date hereof (the “Certificate of Incorporation”), the Company’s Bylaws, as
amended and as in effect on the date hereof (the “Bylaws”), or the equivalent
document with respect to any subsidiary, as amended and as in effect on the date
hereof, or (C) any statute or law, judgment, decree, rule, regulation, ordinance
or order of any court or governmental or regulatory body (including The NASDAQ
Stock Market), governmental agency, arbitration panel or authority applicable to
the Company, any of its subsidiaries or their respective properties, except in
the case of clauses (A) and (C) for such conflicts, breaches, violations or
defaults that would not be likely to have, individually or in the aggregate, a
Material Adverse Effect, or (ii) result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the material properties or assets of the Company or any of its subsidiaries
or an acceleration of indebtedness pursuant to any obligation, agreement or
condition contained in any material bond, debenture, note or any other evidence
of indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any if its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company is subject. For purposes of this
Section 3.1(f), the term “material” shall apply to agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
or by which it is bound involving obligations (contingent or otherwise) of, or
payments to, the Company in excess of $100,000 in a consecutive 12-month period.

 

12

 



(g)               Shares. The shares of Series B Convertible Preferred Stock are
duly authorized and when issued pursuant to the terms of this Agreement will be
validly issued, fully paid, and nonassessable, and will be free of any liens or
encumbrances with respect to the issuance thereof; provided, however, that such
Series B Convertible Preferred Stock shall be subject to restrictions on
transfer under state or federal securities laws as set forth in this Agreement,
or as otherwise may be required under state or federal securities laws as set
forth in this Agreement at the time a transfer is proposed. The Conversion
Shares issuable upon conversion of the Series B Convertible Preferred Stock
shall be duly authorized and when issued pursuant to the terms of the Series B
Certificate of Designation will be validly issued, fully paid, and
nonassessable, and will be free of any liens or encumbrances with respect to the
issuance thereof; provided, however, that the Conversion Shares shall be subject
to restrictions on transfer under state or federal securities laws as set forth
in this Agreement, or as otherwise may be required under state or federal
securities laws as set forth in this Agreement at the time a transfer is
proposed. Except as set forth on Section 3.1(g) of the Disclosure Schedules, the
issuance and delivery of the Series B Convertible Preferred Stock and the
Conversion Shares issuable upon conversion thereof is not subject to preemptive,
co-sale, right of first refusal or any other similar rights of the stockholders
of the Company or any other Person, or any liens or encumbrances or result in
the triggering of any anti-dilution or other similar rights under any
outstanding securities of the Company.

 

(h)               Authorization of the Warrants. The Warrants have been duly
authorized by the Company and, when duly executed and delivered by the Company,
will constitute a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions.

 

(i)                 Authorization of the Warrant Shares. The Warrant Shares
issuable upon exercise of the Warrants have been duly authorized and reserved
for issuance upon exercise by all necessary corporate action and such shares,
when issued upon such exercise in accordance of the terms of the Warrants, will
be validly issued and will be fully paid and non-assessable, and will be free of
any liens or encumbrances with respect to the issuance thereof; provided,
however, that the Warrant Shares shall be subject to restrictions on transfer
under state or federal securities laws as set forth in this Agreement, or as
otherwise may be required under state or federal securities laws as set forth in
this Agreement at the time a transfer is proposed. Except as set forth on
Section 3.1(i) of the Disclosure Schedules, the issuance and delivery of the
Warrant Shares is not subject to preemptive, co-sale, right of first refusal or
any other similar rights of the stockholders of the Company or any other Person,
or any liens or encumbrances or result in the triggering of any anti-dilution or
other similar rights under any outstanding securities of the Company.

 

13

 



(j)                             Registration. Assuming the accuracy of each of
the representations and warranties of the Purchaser herein, the issuance by the
Company of the Securities is exempt from registration under the Securities Act.
The Company is eligible to use Form S-3 under the Securities Act.

 

(k)               Reporting Status. The Company is subject to the reporting
requirements of the Exchange Act, and the Company has, in a timely manner, filed
all documents and reports that the Company was required to file pursuant to
Section I.A.3.b of the General Instructions to Form S-3 promulgated under the
Securities Act in order for the Company to be eligible to use Form S-3 for the
two years preceding the Closing Date or such shorter time period as the Company
has been subject to such reporting requirements (the foregoing materials,
together with any materials filed by the Company under the Exchange Act, whether
or not required, collectively, the “SEC Documents”). The SEC Documents complied
as to form in all material respects with requirements of the Securities Act and
Exchange Act and the rules and regulations of the SEC promulgated thereunder
(collectively, the “SEC Rules”), and none of the SEC Documents and the
information contained therein, as of their respective filing dates, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As used in this Agreement, “Previously Disclosed” means information
set forth in or incorporated by reference into the SEC Documents filed with the
SEC on or after March 31, 2017 but prior to the date hereof (except for risks
and forward-looking information set forth in the “Risk Factors” section of the
applicable SEC Documents or in any forward-looking statement disclaimers or
similar statements that are similarly non-specific and are predictive or
forward-looking in nature).

 

(l)                 Contracts. Each indenture, contract, lease, mortgage, deed
of trust, note agreement, loan or other agreement or instrument of a character
that is required to be described or summarized in the SEC Documents or to be
filed as an exhibit to the SEC Documents under the SEC Rules (collectively, the
“Material Contracts”) is so described, summarized or filed. The Material
Contracts to which the Company or its subsidiaries are a party have been duly
and validly authorized, executed and delivered by the Company and constitute the
legal, valid and binding agreements of the Company or its subsidiaries, as
applicable, enforceable by and against the Company or its subsidiaries, as
applicable, in accordance with their respective terms, subject to the
Enforceability Exceptions. The Company agrees not to enter into any amendment,
modification or waiver of any provisions related to the July 2017 PIPE
Transaction to the extent such amendment, modification or waiver would make the
economic terms of the Securities (as defined in the Vivo SPA) more favorable to
Vivo without the prior written consent of the Purchaser.

 

14

 



(m)             Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of (a) 250,000,000 shares of Common Stock,
25,845,138 shares of which are issued and outstanding as of the date hereof, and
(b) 5,000,000 shares of Preferred Stock, $0.0001 par value per share, of which
3,300 shares of Series A Preferred Stock, 68,395.4779 shares of Series B
Preferred Stock, and 0 shares of Series C Preferred Stock are issued and
outstanding as of the date hereof. All subscriptions, warrants, options,
convertible securities, and other rights (contingent or other) to purchase or
otherwise acquire equity securities of the Company issued and outstanding as of
the date hereof, or contracts, commitments, understandings, or arrangements by
which the Company or any of its subsidiaries is or may be obligated to issue
shares of capital stock, or securities or rights convertible or exchangeable for
shares of capital stock, are as set forth in the SEC Documents. Taking into
account all rights and agreements described in the immediately preceding
sentence and any applicable anti-dilution provisions in any such agreement,
immediately after the Closing and after giving effect to the consummation of
this offering of the Securities and the transactions contemplated by the July
207 PIPE Transaction, (i) there will be 28,671,849 shares of Common Stock issued
and outstanding (without taking into account any conversion, exchange or
exercise of (x) any Common Stock Equivalents outstanding as of the date hereof
or (y) any shares of Series A Convertible Preferred Stock or Series B
Convertible Preferred Stock occurring after the date hereof), (ii) there will be
a maximum of 89,293,539 shares of Common Stock issuable upon conversion,
exchange or exercise of all outstanding securities of the Company (including,
without limitation, all Common Stock Equivalents) that are convertible into,
exercisable or exchangeable for, settled in, or may be paid or repaid with,
shares of Common Stock, (iii) on an “issued and outstanding” basis, the
Purchaser will own 0.0% of the voting power of the Company and (iv) on a “fully
diluted and as converted” basis (which shall include all convertible securities
and rights to acquire equity securities, regardless of the “strike price” or
voting rights thereof), the Purchaser will own at least 18.5% of the stock of
the Company. The issued and outstanding shares of the Company’s capital stock
have been duly authorized and validly issued, are fully paid and nonassessable,
have been issued in compliance with all applicable federal and state securities
laws, and were not issued in violation of or subject to any preemptive rights or
other rights to subscribe for or purchase securities. Except as set forth in
Section 3.1(m) of the Disclosure Schedules, no holder of the Company’s capital
stock is entitled to preemptive or similar rights. Except as set forth in
Section 3.1(m) of the Disclosure Schedules, there are no bonds, debentures,
notes or other indebtedness having general voting rights (or convertible into
securities having such rights) of the Company issued and outstanding. Except as
Previously Disclosed or as contemplated by this Agreement or the Stockholder
Agreement, there are no agreements or arrangements under which the Company or
any of its subsidiaries is obligated to register the sale of any of their
securities under the Securities Act. The Company has made available to the
Purchaser, a true, correct and complete copy of the Company’s Certificate of
Incorporation and Bylaws and the Vivo SPA (including any exhibits, annexes,
schedules or other documents attached thereto). The Company represents that it
has not entered into any agreement, side letter, arrangement or understanding
with Vivo Capital LLC or any party to the Vivo SPA or any of their respective
affiliates other than previously disclosed to the Purchaser and its counsel. The
Company agrees not to enter into any amendment, modification or waiver of any
provisions of the Vivo SPA or the “Stockholder Agreement” (as defined in the
Vivo SPA) without the prior written consent of the Purchaser that is more
favorable in any respect to Vivo Capital LLC or its affiliates than the
corresponding provisions set forth in this Agreement or the Stockholder
Agreement (as defined herein), except in connection with a bona fide financing
transaction with Vivo Capital LLC or its affiliates occurring after the
consummation of the “Closing” (as defined in the Vivo SPA), in which case the
Company shall notify the Purchaser in writing prior to entering into any such
amendment, modification or waiver.

 

15

 



(n)               Legal Proceedings. Except as Previously Disclosed, there is no
Proceeding before any court, governmental agency or body, domestic or foreign,
now pending or, to the knowledge of the Company, threatened against the Company
or its subsidiaries wherein an unfavorable decision, ruling or finding would
reasonably be expected to, individually or in the aggregate, (i) materially
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement or (ii) have a
Material Adverse Effect. The Company is not a party to or subject to the
provisions of any injunction, judgment, decree or order of any court, regulatory
body, administrative agency or other governmental agency or body that might
have, individually or in the aggregate, a Material Adverse Effect.

 

(o)               No Violations. Neither the Company nor any of its subsidiaries
is in violation of its respective certificate of incorporation, bylaws or other
organizational documents, or to its knowledge, is in violation of any statute or
law, judgment, decree, rule, regulation, ordinance or order of any court or
governmental or regulatory body (including The NASDAQ Stock Market),
governmental agency, arbitration panel or authority applicable to the Company or
any of its subsidiaries, which violation, individually or in the aggregate,
would be reasonably likely to have a Material Adverse Effect. Neither the
Company nor any of its subsidiaries is in default (and there exists no condition
which, with or without the passage of time or giving of notice or both, would
constitute a default) in the performance of any bond, debenture, note or any
other evidence of indebtedness in any indenture, mortgage, deed of trust or any
other material agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or by which the properties of the Company are bound, which would be
reasonably likely to have a Material Adverse Effect. There has not been, and to
the knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company and the Company is not an “ineligible issuer” pursuant
to Rules 164, 405 and 433 under the Securities Act. The Company has not received
any comment letter from the SEC relating to any SEC Documents which has not been
finally resolved. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act.

 

(p)               Governmental Permits; FDA Matters.

 

16

 



(i)                 Permits. The Company and its subsidiaries possess all
necessary franchises, licenses, certificates and other authorizations from any
foreign, federal, state or local government or governmental agency, department
or body that are currently necessary for the operation of their respective
businesses as currently conducted, except where such failure to possess would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Neither the Company nor any of its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
permit which, if the subject of an unfavorable decision, ruling or finding,
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(ii)               EPA and FDA Matters. As to each of the manufacturing
processes, intermediate products and research or commercial products of the
Company and each of its subsidiaries, including, without limitation, products or
compounds currently under research and/or development by the Company, subject to
the jurisdiction of the United States Environmental Protection Agency (“EPA”)
under the Toxic Substances Control Act and regulations thereunder (“TSCA”) or
the Food and Drug Administration (“FDA”) under the Federal Food, Drug and
Cosmetic Act and the regulations thereunder (“FDCA”) (each such product, a “Life
Science Product”), such Life Science Product is being researched, developed,
manufactured, tested, distributed and/or marketed in compliance in all material
respects with all applicable requirements under the FDCA and TSCA and similar
laws and regulations applicable to such Life Science Product, including those
relating to investigational use, premarket approval, good manufacturing
practices, labeling, advertising, record keeping, filing of reports and
security. The Company has not received any notice or other communication from
the FDA, EPA or any other federal, state or foreign governmental entity (i)
contesting the premarket approval of, the uses of or the labeling and promotion
of any Life Science Product or (ii) otherwise alleging any violation by the
Company of any law, regulation or other legal provision applicable to a Life
Science Product. Neither the Company, nor any officer, employee or agent of the
Company has made an untrue statement of a material fact or fraudulent statement
to the FDA or other federal, state or foreign governmental entity performing
similar or equivalent functions or failed to disclose a material fact required
to be disclosed to the FDA or such other federal, state or foreign governmental
entity.

 

(q)               Listing Compliance. The Company is in compliance with the
requirements of The NASDAQ Stock Market LLC for continued listing of the Common
Stock thereon and has no knowledge of any facts or circumstances that could
reasonably lead to delisting of its Common Stock from The NASDAQ Stock Market.
The Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or the
listing of the Common Stock on The NASDAQ Stock Market, nor has the Company
received any notification that the SEC or The NASDAQ Stock Market is
contemplating terminating such registration or listing. The transactions
contemplated by the Transaction Documents will not contravene the rules and
regulations of The NASDAQ Stock Market. The Company will comply with all
requirements of The NASDAQ Stock Market with respect to the issuance of the
Securities, including the filing of any listing notice with respect to the
issuance of the Securities.

 

17

 



(r)                 Intellectual Property.

 

(i)                 Except as set forth in Section 3.1(r) of the Disclosure
Schedules or as otherwise Previously Disclosed, or as otherwise would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect, Company and/or its subsidiaries owns or possesses, free and clear of all
encumbrances, all legal rights to all intellectual property and industrial
property rights and rights in confidential information, including all (A)
patents, patent applications, invention disclosures, and all related
continuations, continuations-in-part, divisional, reissues, re-examinations,
substitutions and extensions thereof, (B) trademarks, trademark rights, service
marks, service mark rights, corporate names, trade names, trade name rights,
domain names, logos, slogans, trade dress, design rights, and other similar
designations of source or origin, together with the goodwill symbolized by and
of the foregoing, (C) trade secrets and all other confidential information,
ideas, know-how, inventions, proprietary processes, formulae, models, and other
methodologies, (D) copyrights, (E) computer programs (whether in object code,
subject code or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all related documentation, (F) licenses
to any of the foregoing, and (G) all applications and registrations of the
foregoing, and (H) all other similar proprietary rights (collectively,
“Intellectual Property”) used or held for use in, or necessary for the conduct
of their businesses as now conducted and as proposed to be conducted, and
neither the Company nor any of its subsidiaries (1) has received any
communications alleging that either the Company or any of its subsidiaries has
violated, infringed or misappropriated or, by conducting their businesses as now
conducted and as proposed to be conducted, would violate, infringe or
misappropriate any of the Intellectual Property of any other Person, (2) knows
of any claim that the Company or any of its subsidiaries has violated, infringed
or misappropriated, or, by conducting their businesses as now conducted and as
proposed to be conducted, would violate, infringe or misappropriate any of the
Intellectual Property of any other Person, and (3) knows of any third-party
infringement, misappropriation or violation of any Company or any Company
subsidiary’s Intellectual Property. The Company has taken and takes reasonable
security measures to protect the secrecy, confidentiality and value of its
Intellectual Property, including requiring all Persons with access thereto to
enter into appropriate non-disclosure agreements. To the knowledge of the
Company, there has not been any disclosure of any material trade secret of the
Company or a Company subsidiary (including any such information of any other
Person disclosed in confidence to the Company) to any other Person in a manner
that has resulted or is likely to result in the loss of trade secret in and to
such information. Except as Previously Disclosed, and except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, there are no outstanding options, licenses or agreements,
claims, encumbrances or shared ownership interests of any kind relating to the
Company’s or its subsidiaries’ Intellectual Property, nor is the Company or its
subsidiaries bound by or a party to any options, licenses or agreements of any
kind with respect to the Intellectual Property of any other Person.

 

18

 



(ii)               To the Company’s knowledge, none of the employees of the
Company or its subsidiaries are obligated under any contract (including, without
limitation, licenses, covenants or commitments of any nature or contracts
entered into with prior employers), or subject to any judgment, decree or order
of any court or administrative agency, that would interfere with the use of his
or her best efforts to promote the interests of the Company or its subsidiaries
or would conflict with their businesses as now conducted and as proposed to be
conducted. Neither the execution nor delivery of the Transaction Documents will
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under any contract, covenant or instrument under which
the Company or its subsidiaries or any of the employees of the Company or its
subsidiaries is now obligated, and neither the Company nor its subsidiaries will
need to use any inventions that any of its employees, or Persons it currently
intends to employ, have made prior to their employment with the Company or its
subsidiaries, except for inventions that have been assigned or licensed to the
Company or its subsidiaries as of the date hereof. Each current and former
employee or contractor of the Company or its subsidiaries that has developed any
Intellectual Property owned or purported to be owned by the Company or its
subsidiaries has executed and delivered to the Company a valid and enforceable
Invention Assignment and Confidentiality Agreement that (A) assigns to the
Company or such subsidiaries all right, title and interest in and to any
Intellectual Property rights arising from or developed or delivered to the
Company or such subsidiaries in connection with such Person’s work for or on
behalf of the Company or such subsidiaries, and (B) provides reasonable
protection for the trade secrets, know-how and other confidential information
(1) of the Company or such subsidiaries and (2) of any third party that has
disclosed same to the Company or such subsidiaries. To the knowledge of the
Company, no current or former employee, officer, consultant or contractor is in
default or breach of any term of any employment, consulting or contractor
agreement, non-disclosure agreement, assignment agreement, or similar agreement.
Except as Previously Disclosed, to the knowledge of the Company, no present or
former employee, officer, consultant or contractor of the Company has any
ownership, license or other right, title or interest, directly or indirectly, in
whole or in part, in any Intellectual Property that is owned or purported to be
owned, in whole or part, by the Company or its subsidiaries.

 

(s)                Financial Statements. The consolidated financial statements
of the Company and its subsidiaries and the related notes thereto included in
the SEC Documents (the “Financial Statements”) comply in all material respects
with applicable accounting requirements and the rules and regulations of the SEC
with respect thereto as in effect at the time of filing and present fairly, in
all material respects, the financial position of the Company and its
subsidiaries as of the dates indicated and the results of its operations and
cash flows for the periods therein specified subject, in the case of unaudited
statements, to normal year-end audit adjustments. Except as set forth in such
Financial Statements (or the notes thereto), such Financial Statements
(including the related notes) have been prepared in accordance with U.S.
generally accepted accounting principles applied on a consistent basis
throughout the periods therein specified (“GAAP”). Except as set forth in the
Financial Statements, neither the Company nor its subsidiaries has any material
liabilities other than liabilities and obligations that have arisen in the
ordinary course of business and which would not be required to be reflected in
financial statements prepared in accordance with GAAP.

 

19

 



(t)                 Accountants. PricewaterhouseCoopers LLP, which has expressed
its opinion with respect to the consolidated financial statements contained in
the Company’s Annual Report on Form 10-K for the year ended December 31, 2016,
are registered independent public accountants as required by the Exchange Act
and the rules and regulations promulgated thereunder (and by the rules of the
Public Company Accounting Oversight Board).

 

(u)               Internal Accounting Controls. The Company maintains a system
of internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has disclosure controls and procedures (as defined in Rules 13a-14 and
15d-14 under the Exchange Act) that are effective and designed to ensure that
(1) information required to be disclosed in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified by the SEC Rules, and (2) such information is
accumulated and communicated to the Company’s management, including its
principal executive officer and principal financial officer, to allow timely
decisions regarding required disclosure. The Company is otherwise in compliance
in all material respects with all applicable provisions of the Sarbanes-Oxley
Act of 2002, as amended and the rules and regulations promulgated thereunder.

 

(v)               Off-Balance Sheet Arrangements. There is no transaction,
arrangement or other relationship between the Company or its subsidiaries and an
unconsolidated or other off-balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed or
that otherwise would be reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect. There are no such transactions,
arrangements or other relationships with the Company that may create
contingencies or liabilities that are not otherwise disclosed by the Company in
its Exchange Act filings.

 

(w)             No Material Adverse Change.

 

20

 



(i)                 Except as Previously Disclosed in the SEC Documents, in each
case, filed or made through and including the date hereof (but excluding any
documents incorporated by reference to such SEC Documents, but including any
exhibits to such SEC Documents), since March 31, 2017:

 

(A)        there has not been any event, occurrence or development that,
individually or in the aggregate, has had or that could reasonably be expected
to result in a Material Adverse Effect,

 

(B)       the Company has not incurred any liabilities (contingent or otherwise)
other than (1) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (2) liabilities not
required to be reflected in the Company's financial statements pursuant to GAAP
or not required to be disclosed in filings made with the SEC,

 

(C)       the Company has not declared or made any dividend or distribution of
cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock other than
routine withholding in accordance with the Company’s existing stock-based plan,

 

(D)       the Company has not altered its method of accounting or the identity
of its auditors, except as Previously Disclosed,

 

(E)       the Company has not issued any equity securities except pursuant to
the Company’s existing stock based plans, upon conversion, exercise, repayment
or exchange of the Company’s existing securities, or as otherwise Previously
Disclosed; and

 

(F)       there has not been any loss or damage (whether or not insured) to the
physical property of the Company or any of its subsidiaries.

 

(ii)               The Company is not as of the date hereof, and after giving
effect to the transactions contemplated hereby to occur at the Closing, will not
be Insolvent (as defined below). For purposes of this Section, “Insolvent”
means, with respect to any Person, (i) the present fair saleable value of such
Person’s assets is less than the amount required to pay such Person’s total
indebtedness, (ii) such Person is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) such Person intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) such Person has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
currently proposed to be conducted. Assuming the successful execution of the
Company’s business plan as of the date hereof, not more than $100 million of
capital funding is required to meet the Company’s estimated operating expenses
and other planned working capital and capital expenditure requirements through
December 31, 2018.

 

21

 



(iii)             The Company has not incurred any obligation or liability
(contingent or otherwise) under this Agreement, or any of the documents or
instruments contemplated hereby, with actual intent to hinder, delay or defraud
either present or future creditors of the Company or any of its subsidiaries.

 

(x)               No Manipulation of Stock. Neither the Company nor any of its
subsidiaries, nor to the Company’s knowledge, any of their respective officers,
directors, employees, Affiliates or controlling Persons has taken and will not,
in violation of applicable law, take, any action designed to or that might
reasonably be expected to, directly or indirectly, cause or result in
stabilization or manipulation of the price of the Common Stock.

 

(y)               Insurance. The Company and its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and its subsidiaries are engaged. The Company and its subsidiaries will
continue to maintain such insurance or substantially similar insurance, which
covers the same risks at the same levels as the existing insurance with insurers
which guarantee the same financial responsibility as the current insurers, and
neither the Company nor any subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

(z)                Properties. Except as Previously Disclosed, the Company and
its subsidiaries have good and marketable title to all the properties and assets
(both tangible and intangible) described as owned by them in the consolidated
financial statements included in the SEC Documents, free and clear of all liens,
mortgages, pledges, or encumbrances of any kind except (A) those, if any,
reflected in such consolidated financial statements (including the notes
thereto), or (B) those that are not material in amount and do not adversely
affect the use made and proposed to be made of such property by the Company or
its subsidiaries. The Company and each of its subsidiaries hold their leased
properties under valid and binding leases. The Company and each of its
subsidiaries own or lease all such properties as are necessary to its operations
as now conducted.

 

(aa)            Tax Matters. The Company and its subsidiaries have filed all Tax
Returns, and these Tax Returns are true, correct, and complete in all material
respects. The Company and each subsidiary (i) have paid all Taxes that are due
from the Company or such subsidiary for the periods covered by the Tax Returns
or (ii) have duly and fully provided reserves adequate to pay all Taxes in
accordance with GAAP. No agreement as to indemnification for, contribution to,
or payment of Taxes exists between the Company or any subsidiary, on the one
hand, and any other Person, on the other, including pursuant to any Tax sharing
agreement, lease agreement, purchase or sale agreement, partnership agreement or
any other agreement not entered into in the ordinary course of business. Neither
the Company nor any of its subsidiaries has any liability for Taxes of any
Person (other than the Company or any of its subsidiaries) under Treasury
Regulation Section 1.1502-6 (or any similar provision of any state, local or
foreign law), or as a transferee or successor, by contract or otherwise. Since
the date of the Company's most recent Financial Statements, the Company has not
incurred any liability for Taxes other than in the ordinary course of business
consistent with past practice. Neither the Company nor its subsidiaries has been
advised (a) that any of its Tax Returns have been or are being audited as of the
date hereof, or (b) of any deficiency in assessment or proposed judgment to its
Taxes. Neither the Company nor any of its subsidiaries has knowledge of any Tax
liability to be imposed upon its properties or assets as of the date of this
Agreement that is not adequately provided for. The Company has not distributed
stock of another corporation, or has had its stock distributed by another
corporation, in a transaction that was governed, or purported or intended to be
governed, in whole or in part, by Section 355 of the Code (i) in the two years
prior to the date of this Agreement or (ii) in a distribution that could
otherwise constitute part of a “plan” or “series of related transactions”
(within the meaning of Section 355(e) of the Code) in conjunction with the
purchase of the Series B Convertible Preferred Stock and the Warrants. “Tax” or
“Taxes” means any foreign, federal, state or local income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall, profits, environmental, customs, capital stock, franchise,
employees’ income withholding, foreign or domestic withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, value added, alternative or add-on minimum or other similar tax,
governmental fee, governmental assessment or governmental charge, including any
interest, penalties or additions to Taxes or additional amounts with respect to
the foregoing. “Tax Returns” means all returns, reports, or statements required
to be filed with respect to any Tax (including any elections, notifications,
declarations, schedules or attachments thereto, and any amendment thereof)
including any information return, claim for refund, amended return or
declaration of estimated Tax.

 

22

 



(bb)           Investment Company Status. The Company is not, and immediately
after receipt of payment for the Shares will not be, an “investment company,” an
“affiliated person” of, “promoter” for or “principal underwriter” for, or an
entity “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended, or the rules and regulations
promulgated thereunder.

 

(cc)            Transactions With Affiliates and Employees. Except as set forth
in the Company’s Definitive Proxy Statements filed on April 27, 2017, April 15,
2016 and April 6, 2015 or as set forth in Section 3.1(cc) of the Disclosure
Schedules, none of the officers or directors of the Company or its subsidiaries
and, to the knowledge of the Company, none of the employees of the Company or
its subsidiaries is presently a party to any transaction with the Company or any
subsidiary (other than for services as employees, officers and directors)
required to be disclosed under Item 404 of Regulation S-K under the Exchange
Act.

 

(dd)          Foreign Corrupt Practices. Neither the Company nor its
subsidiaries or Affiliates, any director or officer, nor to the knowledge of the
Company, any agent, employee or other Person acting on behalf of the Company or
its subsidiaries has, in the course of its actions for, or on behalf of, the
Company or any of its subsidiaries (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, (b) made or promised to make any direct or indirect unlawful
payment to any foreign or domestic government official or employee (including
any officer or employee of a government or government-owned or controlled entity
or of a public international organization, or any Person acting in an official
capacity for or on behalf of any of the foregoing, or of any political party or
part official or candidate for political office (each such Person, a “Government
Official”)) from corporate funds, (c) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended or
(d) made or promised to make any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
Government Official.

 

23

 



(ee)            Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, and the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56 (signed into law on October 26, 2001)),
applicable money laundering statutes and applicable rules and regulations
thereunder (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the Company’s knowledge, threatened.

 

(ff)             OFAC. Neither the Company, any director or officer, nor, to the
Company’s knowledge, any agent, employee, subsidiary or Affiliate of the Company
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.

 

(gg)           Environmental Laws. The Company and its subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a Material Adverse Effect on the Company and its subsidiaries, taken as a
whole. There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect on the Company and its subsidiaries,
taken as a whole.

 

24

 



(hh)           Employee Relations. Except as set forth in Section 3.1(hh) of the
Disclosure Schedules, neither the Company nor any of its subsidiaries is a party
to any collective bargaining agreement or employs any member of a union. Neither
the Company nor any of its subsidiaries is engaged in any unfair labor practice.
There is (i) (A) no unfair labor practice complaint pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending or
threatened, (B) no strike, labor dispute, slowdown or stoppage pending or, to
the Company’s knowledge, threatened against the Company or any of its
subsidiaries and (C) no union representation dispute currently existing
concerning the employees of the Company or any of its subsidiaries, and (ii) to
the Company’s knowledge, (A) no union organizing activities are currently taking
place concerning the employees of the Company or any of its subsidiaries and
(B) there has been no violation of any federal, state, local or foreign law
relating to discrimination in the hiring, promotion or pay of employees or any
applicable wage or hour laws. No executive officer of the Company (as defined in
Rule 501(f) promulgated under the Securities Act) has notified the Company that
such officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. No executive officer of the Company, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company or any of its subsidiaries to any
liability with respect to any of the foregoing matters.

 

(ii)               ERISA. The Company and its subsidiaries are in compliance in
all material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (herein called “ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company or any of its subsidiaries would have
any liability; the Company has not incurred and does not expect to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan”; or (ii) Sections 412 or 4971 of the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”); and each “Pension Plan” for
which the Company would have liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

 

(jj)               Obligations of Management. To the Company’s knowledge, each
officer and key employee of the Company or its subsidiaries is currently
devoting substantially all of his or her business time to the conduct of the
business of the Company or its subsidiaries, respectively. The Company is not
aware that any officer or key employee of the Company or its subsidiaries is
planning to work less than full time at the Company or its subsidiaries,
respectively, in the future. To the Company’s knowledge, no officer or key
employee is currently working or plans to work for a competitive enterprise,
whether or not such officer or key employee is or will be compensated by such
enterprise. To the Company’s knowledge, no officer or Person currently nominated
to become an officer of the Company or its subsidiaries is or has been subject
to any judgment or order of, the subject of any pending civil or administrative
action by the SEC or any self-regulatory organization.

 

25

 



(kk)           Integration; Other Issuances of Securities. Except as set forth
in Section 3.1(kk) of the Disclosure Schedules, neither the Company nor its
subsidiaries or any Affiliates, nor any Person acting on its or their behalf,
has issued any shares of Common Stock or shares of any series of preferred stock
or other securities or instruments convertible into, exchangeable for or
otherwise entitling the holder thereof to acquire shares of Common Stock which
would be integrated with the sale or exchange of the Securities to the Purchaser
for purposes of the Securities Act or of any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
The NASDAQ Stock Market, nor will the Company or its subsidiaries or Affiliates
take any action or steps that would require registration of any of the
Securities under the Securities Act or cause the offering of the Securities to
be integrated with other offerings if any such integration would cause the
issuance of the Securities hereunder to fail to be exempt from registration
under the Securities Act as provided in Section 3.10 above or cause the
transactions contemplated hereby to contravene the rules and regulations of The
NASDAQ Stock Market. The Company is eligible to register the Underlying Shares
for resale by the Purchaser using Form S-3 promulgated under the Securities Act.

 

(ll)               No General Solicitation. Neither the Company nor its
subsidiaries or any Affiliates, nor any Person acting on its or their behalf,
has offered or sold any of the Securities by any form of general solicitation or
general advertising.

 

(mm)       No Brokers’ Fees. The Company has not incurred any liability for any
finder’s or broker’s fee or agent’s commission in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 

(nn)           Registration Rights. Except as set forth in (i) the Registration
Rights Agreement, dated July 30, 2012, by and between the Company and Total
Raffinage Chimie S.A., (ii) the Amended and Restated Letter Agreement dated May
8, 2014, by and among the Company and note holders party thereto; (iii) the
Registration Rights Agreement, dated February 24, 2015, by and between the
Company and Nomis Bay Ltd., (iv) the registration rights letter dated July 29,
2015, by and between the Company and the purchasers party thereto, (v) the
Registration Rights Agreement dated October 20, 2015 by and among the Company
and purchasers party thereto, (vi) the warrant to purchase common stock issued
by the Company to Nenter & Co., Inc. on November 16, 2016, (vii) the Initial
Agreement, (viii) the Stockholder Agreement, and (ix) the Securities Purchase
Agreement, dated May 31, 2017, between the Company and John E. Abdo, As Trustee
Under Trust Agreement Dated March 15, 1976 For The Benefit Of John E. Abdo, or
except as contemplated hereby (including the consummation of transactions
related hereto), the Company has not granted or agreed to grant to any Person
any rights (including “piggy-back” registration rights) to have any securities
of the Company registered with the SEC or any other governmental authority that
have not been satisfied or waived.

 

26

 



(oo)           Application of Takeover Protections. There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Purchaser as a result of the Purchaser and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, as a result of the Company’s issuance
of the Securities and the Purchaser’s ownership of the Securities.

 

(pp)           Acknowledgment Regarding Purchaser’s Purchase of Securities. The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
the Purchaser is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or any
of its representatives or agents in connection with the Transaction Documents
and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Securities. The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(qq)           Acknowledgement Regarding Purchaser’s Trading Activity. Anything
in this Agreement or elsewhere herein to the contrary notwithstanding (except
for Sections 3.2(f) and 4.14 hereof and except as otherwise set forth in the
Stockholder Agreement), it is understood and acknowledged by the Company that:
(i) the Purchaser has not been asked by the Company to agree, nor has the
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) past or
future open market or other transactions by the Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) the Purchaser, and counter-parties in “derivative” transactions to which
the Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) the Purchaser shall not be deemed to have
any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(y) the Purchaser may engage in hedging activities at various times during the
period that the Securities are outstanding, including, without limitation,
during the periods that the value of the Warrant Shares deliverable with respect
to Securities are being determined, and (z) such hedging activities (if any)
could reduce the value of the existing stockholders' equity interests in the
Company at and after the time that the hedging activities are being conducted. 
The Company acknowledges that such aforementioned hedging activities do not
constitute a breach of any of the Transaction Documents.

 

27

 



(rr)              No Disqualification. No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification
Event”) is applicable to the Company or, to the Company’s knowledge, any Company
Covered Person, except for a Disqualification Event as to which Rule
506(d)(2)(ii–iv) or (d)(3), is applicable. As used herein, “Company Covered
Person” means, with respect to the Company as an “issuer” for purposes of Rule
506 promulgated under the Securities Act, any Person listed in the first
paragraph of Rule 506(d)(1).

 

(ss)             Disclosure. The Company understands and confirms that the
Purchaser will rely on the foregoing representations in effecting transactions
in the Securities. All disclosure furnished by or on behalf of the Company to
the Purchaser in connection with this Agreement regarding the Company, its
business and the transactions contemplated hereby is true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. The Company acknowledges and agrees that the Purchaser has not made
and does not make any representations or warranties with respect to the
transactions contemplated hereby other than those set forth in Article 4 hereto.

 

3.2              Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants as of the date hereof and as of the Closing Date
to the Company as follows (unless as of a specific date therein, in which case
they shall be accurate as of such date):

 

(a)                Organization; Authority. The Purchaser is an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by the
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of the Purchaser. Each
Transaction Document to which it is a party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)               Understandings or Arrangements. The Purchaser is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting the Purchaser’s right to sell the Securities in compliance with
applicable federal and state securities laws). The Purchaser understands that
the Securities are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring such
Securities as principal for his, her or its own account and not with a view to
or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law (this representation and warranty not
limiting the Purchaser’s right to sell such Securities in compliance with
applicable federal and state securities laws).

 

28

 



(c)                Purchaser Status. At the time the Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants, it will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act, as indicated on the signature pages hereto.

 

(d)               Experience of Purchaser. The Purchaser has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities, and has so evaluated the merits and risks of such investment. The
Purchaser is able to bear the economic risk of an investment in the Securities
and, at the present time, is able to afford a complete loss of such investment.

 

(e)                Access to Information. The Purchaser acknowledges that it has
had the opportunity to review the Transaction Documents (including all exhibits
and schedules thereto) and the SEC Documents and has been afforded: (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

(f)                Certain Transactions and Confidentiality. Other than
consummating the transactions contemplated hereunder, the Purchaser has not, nor
has any Person acting on behalf of or pursuant to any understanding with the
Purchaser, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material pricing terms of the transactions contemplated hereunder and ending
immediately prior to the execution hereof. Other than to other Persons party to
this Agreement or to the Purchaser’s representatives, including, without
limitation, its officers, directors, partners, legal and other advisors,
employees, agents and Affiliates, the Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction) in
accordance with the terms of its Affiliate’s mutual confidential disclosure
agreement with the Company (the “CDA”). Notwithstanding the foregoing, for the
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to locating or borrowing
shares in order to effect Short Sales or similar transactions in the future.

 

29

 



(g)               General Solicitation. The Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or, to the Purchaser’s knowledge, any other general solicitation or general
advertisement.

 

The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, for the avoidance of doubt, nothing contained
herein shall constitute a representation or warranty, or preclude any actions,
with respect to locating or borrowing shares in order to effect Short Sales or
similar transactions in the future.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1       Removal of Legends.

 

(a)          The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of the Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.

 

(b)         The Purchaser agrees to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
OR EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE
COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT
TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

30

 



The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and, if required under the terms of such arrangement, the
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith. Further, no notice shall be
required of such pledge. At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities.

 

(c)                Certificates evidencing the Securities shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Securities pursuant to Rule
144, (iii) if such Securities are eligible for sale under Rule 144, or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission). The Company shall cause its counsel to issue a legal opinion to
the Transfer Agent promptly if required by the Transfer Agent to effect the
removal of the legend hereunder. If all or any shares of Series B Convertible
Preferred Stock or portion of a Warrant is exercised at a time when there is an
effective registration statement to cover the resale of the applicable
Underlying Shares, or if such Underlying Shares may be sold under Rule 144 or if
such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such Underlying Shares shall be issued free of
all legends. The Company agrees that following such time as such legend is no
longer required under this Section 4.1(c) and upon the request of the Purchaser,
the Company will, no later than the earlier of (i) three Trading Days and
(ii) the number of Trading Days comprising the Standard Settlement Period (as
defined below) following the delivery by the Purchaser to the Company or the
Transfer Agent of a certificate representing Underlying Shares, as applicable,
issued with a restrictive legend (such third Trading Day, the “Legend Removal
Date”), deliver or cause to be delivered to the Purchaser a certificate
representing such shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4. Certificates for Underlying Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by the Purchaser. As used herein, “Standard
Settlement Period” means the standard settlement period, expressed in a number
of Trading Days, on the Company’s primary Trading Market with respect to the
Common Stock as in effect on the date of delivery by the Purchaser to the
Company or the Transfer Agent of a certificate representing Underlying Shares
issued with a restrictive legend.

 

31

 



(d)               In addition to the Purchaser’s other available remedies, the
Company shall pay to the Purchaser, in cash, (i) as partial liquidated damages
and not as a penalty, for each $1,000 of Underlying Shares (based on the VWAP of
the Common Stock on the date such Securities are submitted to the Transfer
Agent) delivered for removal of the restrictive legend and subject to Section
4.1(c), $10 per Trading Day (increasing to $20 per Trading Day five (5) Trading
Days after such damages have begun to accrue) for each Trading Day commencing
one Trading Day after the Legend Removal Date until such certificate is
delivered without a legend and (ii) if the Company fails to (a) issue and
deliver (or cause to be delivered) to the Purchaser by the Legend Removal Date a
certificate representing the Securities so delivered to the Company by the
Purchaser that is free from all restrictive and other legends and (b) if after
the Legend Removal Date the Purchaser purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Purchaser of all or any portion of the number of shares of Common Stock, or a
sale of a number of shares of Common Stock equal to all or any portion of the
number of shares of Common Stock, that the Purchaser anticipated receiving from
the Company without any restrictive legend, then an amount equal to the excess
of the Purchaser’s total purchase price (including brokerage commissions and
other out-of-pocket expenses, if any) for the shares of Common Stock so
purchased (including brokerage commissions and other out-of-pocket expenses, if
any) (the “Buy-In Price”) over the product of (A) such number of Underlying
Shares that the Company was required to deliver to the Purchaser by the Legend
Removal Date multiplied by (B) the lowest closing sale price of the Common Stock
on any Trading Day during the period commencing on the date of the delivery by
the Purchaser to the Company of the applicable Underlying Shares (as the case
may be) and ending on the date of such delivery and payment under this Section
4.1(d).

 

4.2              Furnishing of Information.

 

(a)          Until the earliest of the time that (i) the Purchaser owns no
Securities or (ii) the Warrants have expired, the Company covenants to use
commercially reasonable efforts to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act even if
the Company is not then subject to the reporting requirements of the Exchange
Act.

 

(b)         At any time during the period commencing from the date hereof and
ending at such time that all of the Underlying Shares (assuming cashless
exercise of the Warrants) may be sold without the requirement for the Company to
be in compliance with Rule 144(c)(1) and otherwise without restriction or
limitation pursuant to Rule 144, if the Company (i) shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) or (ii) has
ever been an issuer described in Rule 144(i)(1)(i) or becomes an issuer in the
future, and the Company shall fail to satisfy any condition set forth in Rule
144(i)(2) (a “Public Information Failure”) then, in addition to the Purchaser’s
other available remedies, the Company shall pay to the Purchaser, in cash, as
partial liquidated damages and not as a penalty, by reason of any such delay in
or reduction of its ability to sell the Underlying Shares, an amount in cash
equal to two percent (2.0%) of the aggregate Stated Value of the Series B
Convertible Preferred Stock and Exercise Price of the Purchaser’s Warrants on
the day of a Public Information Failure and on every thirtieth (30th) day (pro
rated for periods totaling less than thirty days) thereafter until the earlier
of (a) the date such Public Information Failure is cured and (b) such time that
such public information is no longer required pursuant to Rule 144.  The
payments to which the Purchaser shall be entitled pursuant to this Section
4.2(b) are referred to herein as “Public Information Failure Payments.”  Public
Information Failure Payments shall be paid on the earlier of (i) the last day of
the calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured.  In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit the Purchaser’s right to pursue actual damages for the Public Information
Failure, and the Purchaser shall have the right to pursue all remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.

 

32

 



4.3              Integration. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require stockholder
approval prior to the closing of such other transaction unless stockholder
approval is obtained before the closing of such subsequent transaction;
provided, however, that the foregoing shall not prohibit the issuance by the
Company of any securities under the Vivo SPA.

 

4.4              Publicity. The Company and the Purchaser shall consult with
each other in issuing any press releases with respect to the transactions
contemplated hereby, and neither the Company nor the Purchaser shall issue any
such press release nor otherwise make any such public statement without the
prior consent of the Company, with respect to any press release of the
Purchaser, or without the prior consent of the Purchaser, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law or Trading Market
regulations, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or communication.

 

4.5              Shareholder Rights Plan. No claim will be made or enforced by
the Company or, with the consent of the Company, any other Person, that the
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that the Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchaser.

 

33

 



4.6              Stockholder Approval.

 

(a)       Stockholders Meeting. On or prior to the date of the Company’s 2018
Annual Meeting of Stockholders or, at the Purchaser’s option, any date prior
thereto upon at least ninety (90) days’ prior written notice, the Company shall
hold a meeting of stockholders of the Company (the “Stockholder Meeting”) for
the purpose of voting upon the approval of resolutions (the “Stockholder
Resolutions”) with respect to the matters contemplated by the Stockholder
Approval (the date such approval is obtained, the “Stockholder Approval Date”),
provided, however, nothing herein shall prevent the Company from postponing or
adjourning the Stockholder Meeting if (i) there are insufficient shares of the
Common Stock present or represented by a proxy at the Stockholder Meeting to
conduct business at the Stockholder Meeting, (ii) the Company is required to
postpone or adjourn the Stockholder Meeting by applicable law or a request from
the Commission or its staff, or (iii) the Company determines in good faith
(after consultation with outside legal counsel) that it is necessary or
appropriate to postpone or adjourn the Stockholder Meeting in order to give the
stockholders of the Company sufficient time to evaluate any information or
disclosure that the Company has sent to the stockholders or otherwise made
available to the stockholders by issuing a press release, filing materials with
the SEC or otherwise. The Company shall solicit from the stockholders of the
Company proxies in favor of the Stockholder Resolutions in accordance with
applicable law, and shall submit the Stockholder Resolutions for a vote of the
Company’s stockholders at the Stockholder Meeting. The Company shall use
commercially reasonable efforts to secure the Stockholder Approval at the
Stockholder Meeting.

 

(b)       Company Board Recommendation. Subject to the terms of this
Section 4.6(b), the Board of Directors shall recommend that the Company’s
stockholders approve the Stockholder Resolutions in accordance with applicable
law (the “Company Board Recommendation”). Neither the Board of Directors nor any
committee thereof shall fail to make, withhold, withdraw, amend or modify in a
manner adverse to the Purchaser the Company Board Recommendation, unless the
Board of Directors determines in good faith (after consultation with outside
legal counsel) that the failure to make such public statement would be a breach
of its fiduciary duties to the Company’s stockholders under applicable law (a
“Company Board Recommendation Change”). Notwithstanding the foregoing, at any
time prior to the receipt of the Stockholder Approval, the Board of Directors
may effect a Company Board Recommendation Change if, as a result of an
Intervening Event, the Board of Directors determines in good faith (after
consultation with outside legal counsel) that the failure to effect a Company
Board Recommendation Change would be a breach of its fiduciary duties to the
Company’s stockholders under applicable law; provided that prior to effecting
such Company Board Recommendation Change, the Board of Directors shall give the
Purchaser at least four Business Days advance notice thereof (the “Notice
Period”). For the purposes of this Section 4.6(b), an “Intervening Event” means
any material event or development or material change in circumstances with
respect to the Company that (i) was unknown by the Board of Directors as of, or
prior to, the date hereof, or (ii) if known, the magnitude and consequences of
which were not known or foreseeable by the Board of Directors as of the date
hereof.

 

34

 



(c)       Additional Stockholder Meetings. If the Company does not obtain
Stockholder Approval at the first meeting, the Company shall call a meeting
every four months thereafter to seek Stockholder Approval until the earlier of
the date Stockholder Approval is obtained or the Warrants are no longer
outstanding.

 

4.7              Use of Proceeds. The Company shall use the net proceeds from
the sale of the Securities for general working capital purposes, including
repayment of debt, and for the avoidance of doubt, the Company shall not use
such proceeds to pay any dividend or other distribution on any shares of Common
Stock or Preferred Stock or to make any Make-Whole Payment (as defined in the
Series B Certificate of Designation).

 

4.8              Indemnification of Purchaser. Subject to the provisions of this
Section 4.8, the Company will indemnify and hold the Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of the
Purchaser’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence or willful misconduct). If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party. Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of counsel, a material conflict on any material issue
between the position of the Company and the position of such Purchaser Party, in
which case the Company shall be responsible for the reasonable fees and expenses
of no more than one such separate counsel. The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent,
that a loss, claim, damage or liability is attributable to the Purchaser’s
breach of any of the representations, warranties, covenants or agreements made
by the Purchaser in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.8 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

 

35

 



4.9              Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive or similar rights, a sufficient number of shares of
Common Stock for the purpose of enabling the Company to issue the Underlying
Shares issuable upon conversion of the Series B Convertible Preferred Stock and
exercise of the Warrants.

 

4.10          Listing of Common Stock. The Company hereby agrees to use
commercially reasonable efforts to maintain the listing or quotation of the
Common Stock on the Trading Market on which it is currently listed, and
concurrently with the Closing, the Company shall apply to list or quote all of
the Underlying Shares on such Trading Market and promptly secure the listing of
all of the Underlying Shares on such Trading Market. The Company further agrees,
if the Company applies to have the Common Stock traded on any other Trading
Market, it will then include in such application all of the Underlying Shares,
and will take such other action as is necessary to cause all of the Underlying
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then take all action reasonably necessary to continue
the listing and trading of its Common Stock on a Trading Market and will comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market. The Company agrees to maintain the
eligibility of the Common Stock for electronic transfer through the Depository
Trust Company or another established clearing corporation, including, without
limitation, by timely payment of fees to the Depository Trust Company or such
other established clearing corporation in connection with such electronic
transfer.

 

4.11          [RESERVED].

 

4.12          Subsequent Equity Sales.

 

(a)                From the date hereof until October 31, 2017, neither the
Company nor any subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents.

 

(b)               From the date hereof until May 11, 2018, the Company shall be
prohibited from effecting or entering into an agreement to effect any issuance
by the Company or any of its Subsidiaries of Common Stock or Common Stock
Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into, or effects a transaction under, any agreement, including, but not limited
to, an equity line of credit or at-the-market offering, whereby the Company may
issue securities at a future determined price; provided, the Company may utilize
an at-the-market offering conducted under Rule 415 commencing 90 days after May
11, 2017. The Purchaser shall be entitled to obtain injunctive relief against
the Company to preclude any such issuance, which remedy shall be in addition to
any right to collect damages.

 

36

 



(c)                Unless Stockholder Approval has been obtained and deemed
effective, neither the Company nor any subsidiary shall make any issuance
whatsoever of Common Stock, Common Stock Equivalents or any other securities
that would have triggered the anti-dilution protection in the Warrants (if the
Stockholder Approval had been obtained prior to such issuance) without the
Purchaser’s prior written consent (which consent may be withheld, conditioned or
denied in the Purchaser’s sole and absolute discretion). The Purchaser shall be
entitled to obtain injunctive relief against the Company to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.

 

(d)               The Company and its subsidiaries shall not make any issuance
whatsoever of Common Stock or Common Stock Equivalents or any other securities
that would have triggered the anti-dilution protection in the Warrants at an
effective price per share less than $0.10 (as adjusted for any stock splits,
stock dividends, recapitalizations or the like). The Purchaser shall be entitled
to obtain injunctive relief against the Company to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.

 

(e)                Notwithstanding the foregoing, this Section 4.12 shall not
apply in respect of an Exempt Issuance, except that no Variable Rate Transaction
(other than any Variable Rate Transaction existing on the date of this Agreement
that would otherwise qualify as an Exempt Issuance) shall be an Exempt Issuance.
For the avoidance of doubt, the issuance of securities to the parties to the
Vivo SPA in accordance with the terms of the Vivo SPA shall not be considered a
Variable Rate Transaction for purposes of this Agreement.

 

4.13          Anti-Dilution Provisions. Solely for purposes of any anti-dilution
or other similar rights under any outstanding securities of the Company
(including any Common Stock Equivalents), the Company shall report and use $6.30
as the effective per share price for the Securities (the “Effective Price”).
Solely for purposes of any anti-dilution or other similar rights under any
outstanding securities of the Company (including any Common Stock Equivalents),
the Company shall report and use $5.30 as the effective per share price for the
securities issued in the July 2017 PIPE Transaction, including for purposes of
the securities held by the Purchaser that were issued pursuant to the Initial
Agreement.

 

37

 



4.14          Certain Transactions and Confidentiality. The Purchaser covenants
that neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short Sales
of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 4.4.  The Purchaser covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to the initial press release as described in
Section 4.4, the Purchaser will maintain the confidentiality of the existence
and terms of this transaction and the information included in the Disclosure
Schedules in accordance with the CDA.  Notwithstanding the foregoing and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) Purchaser makes no
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.4, (ii)
Purchaser shall not be restricted or prohibited from effecting any transactions
in any securities of the Company in accordance with applicable securities laws
from and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.4 and (iii) Purchaser shall not have any duty of confidentiality or
duty not to trade in the securities of the Company to the Company or its
Subsidiaries after the issuance of the initial press release as described in
Section 4.4. 

 

4.15          Conversion and Exercise Procedures. Each of the form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Series B Certificate of Designation set forth the totality of the
procedures required of the Purchaser in order to exercise the Warrants or
convert the Series B Convertible Preferred Stock. Without limiting the preceding
sentences, no ink-original Notice of Exercise or Notice of Conversion shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Exercise or Notice of Conversion form be required
in order to exercise the Warrants or convert the Series B Convertible Preferred
Stock. No additional legal opinion, other information or instructions shall be
required of the Purchaser to exercise its Warrants or convert its Series B
Convertible Preferred Stock. The Company shall honor exercises of the Warrants
and conversions of the Series B Convertible Preferred Stock and shall deliver
Underlying Shares in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.

 

4.16          Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of the Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the Purchaser
at the Closing under applicable securities or “Blue Sky” laws of the states of
the United States, and shall provide evidence of such actions promptly upon
request of the Purchaser.

 

38

 



4.17          Registration Statement. As soon as practicable, the Company shall
file a registration statement on Form S-3 (or other appropriate form if the
Company is not then S-3 eligible) providing for the resale by the Purchaser of
the Underlying Shares. The Company shall use commercially reasonable efforts to
cause such registration to become effective within 181 days following the
Closing Date and commercially reasonable efforts to keep such registration
statement effective at all times until (i) the Purchaser owns no Securities or
(ii) the Underlying Shares are eligible for resale under Rule 144 without regard
to volume limitations.

 

4.18          Voting Restriction. The Purchaser hereby agrees not to vote any
Underlying Shares held by it for or against the Stockholder Approval, whether at
the Stockholder Meeting or at any subsequent meeting of the Company’s
stockholders with respect to any vote relating to the Stockholder Approval.

 

ARTICLE V.
MISCELLANEOUS

 

5.1              Termination.  This Agreement may be terminated by either party
by written notice to the party, if the Closing has not been consummated on or
before August 9, 2017; provided, however, that no such termination will affect
the right of any party to sue for any breach by any other party.

 

5.2              Fees and Expenses. Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement; provided,
however, that, on the Closing Date, the Company shall pay $125,000 to the
Purchaser by wire transfer of immediately available funds to an account
designated in advance by the Purchaser, which amount compensates the Purchaser
for a portion of its attorneys’ fees incurred in connection with the
transactions contemplated by this Agreement. The Company shall pay all Transfer
Agent fees or Depositary Trust Company fees (including, without limitation, any
fees required for same-day processing of any instruction letter delivered by the
Company and any conversion or exercise notice delivered by the Purchaser),
registration fees, stamp taxes and other taxes and duties levied in connection
with the delivery of any Securities to the Purchaser and the removal of any
legends with respect to any Securities in accordance herewith.

 

5.3              Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, by or among any of the parties
hereto with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

 

5.4              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number or email attachment at the email address as set forth on the
signature pages attached hereto at or prior to 5:30 p.m. (New York City time) on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email attachment at the email address as set forth on the signature pages
attached hereto on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (c) the second (2nd) Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as set
forth on the signature pages attached hereto. To the extent that any notice
provided pursuant to any Transaction Document constitutes or contains material,
non-public information regarding the Company or any Subsidiaries, the Company
shall simultaneously file such notice with the Commission pursuant to a Current
Report on Form 8-K.

 

39

 



5.5              Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed
by the Company and the Purchaser. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right. Any amendment effected in accordance with
accordance with this Section 5.5 shall be binding upon the Purchaser and each
other holder of Securities and the Company.

 

5.6              Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchaser (other than by
merger). The Purchaser may assign any or all of its rights under this Agreement
to any Person to whom the Purchaser assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents that
apply to the “Purchaser.”

 

5.8              No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.8.

 

5.9              Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Action or Proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
Action or Proceeding is improper or is an inconvenient venue for such
Proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such Action or Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party shall commence an Action or Proceeding to enforce
any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Section 4.8, the prevailing party in such
Action or Proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Action or Proceeding.

 

40

 



5.10          Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities.

 

5.11          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.12          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13          Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever the Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
the Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of the Series B
Convertible Preferred Stock or exercise of a Warrant, the Purchaser shall be
required to return any shares of Common Stock subject to any such rescinded
conversion or exercise notice concurrently with the return to the Purchaser of,
as applicable, the aggregate exercise price paid to the Company for such shares
and the restoration of the Purchaser’s right to acquire such shares pursuant to
the Purchaser’s Series B Convertible Preferred Stock or Warrant (including
issuance of a replacement stock or warrant certificate evidencing such restored
right).

 

41

 



5.14          Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

5.15          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.16          Payment Set Aside. To the extent that the Company makes a payment
or payments to the Purchaser pursuant to any Transaction Document or the
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.17          Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

5.18          Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

42

 



5.19          Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.20          WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

 

 

(Signature Pages Follow)

 

43

 



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 



amyris, inc.   Address for Notice:       5885 Hollis Street, Suite 100      
Emeryville, CA 94608 By: /s/ John Melo   Attention: General Counsel   Name: John
Melo   E-Mail:   Title: President and CEO   Fax:

 

 

 

With a copy to (which shall not constitute notice):

 

Fenwick & West LLP

801 California Street

Mountain View, CA 94110

Attention: David Michaels

         

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

44

 



SIGNATURE PAGE FOR PURCHASER FOLLOWS]

[PURCHASER SIGNATURE PAGE TO amrs SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 



Name of Purchaser:   DSM INTERNATIONAL B.V.

 



Signature of Authorized Signatory of Purchaser:   /s/ Hugh Welsh

 

Name of Authorized Signatory:   Hugh Welsh

 



Title of Authorized Signatory:   Attorney in Fact

 

Email Address of Authorized Signatory:    



 

Facsimile Number of Authorized Signatory:    



 



Signature of Authorized Signatory of Purchaser:    

 



Name of Authorized Signatory:    

 



Title of Authorized Signatory:    

 



Email Address of Authorized Signatory:    

 



Facsimile Number of Authorized Signatory:    

 

Address for Notice to Purchaser:

 

6411 TE Heerlen

the Netherlands

Attention: General Counsel

 

with a copy to (which shall not constitute notice) to:

 

Latham & Watkins LLP

330 North Wabash Ave, Suite 2800

Chicago, Illinois 60611



Attention:   Shaun Hartley     Adel Aslani-Far

Facsimile No.:

Email:

 

 

 



45

 

Subscription Amount: $25,000,000

Series B Convertible Preferred Stock: 25,000

Cash Warrant Shares: 3,968,116

 

The Purchaser is /____/ a Qualified Institutional Buyer or /__X__/ an Accredited
Investor

 

EIN Number: 8139.16.471

 

o Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the third (3rd) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause (i)
above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.

 

46

 

EXHIBIT B-1

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

COMMON STOCK PURCHASE WARRANT

 

AMYRIS, INC.

 



Warrant Shares: 3,968,116 Issue Date: August __, 2017

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, DSM International B.V. or its assigns (the “Holder”) is entitled, upon
the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after the Issue Date (the “Initial
Exercise Date”) and on or prior to the close of business on the five (5) year
anniversary of the Initial Exercise Date (the “Termination Date”) but not
thereafter, to subscribe for and purchase from Amyris, Inc., a Delaware
corporation (the “Company”), up to 3,968,116 shares (as subject to adjustment
hereunder, the “Warrant Shares”) of Common Stock. The purchase price of one
share of Common Stock under this Warrant shall be equal to the Exercise Price,
as defined in Section 2(b).

 

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Securities Purchase Agreement
(the “Purchase Agreement”), dated August 2, 2017, among the Company and the
Holder as such definitions are in effect on August 2, 2017.

 

Section 2. Exercise.

 

a)                  Exercise of Warrant. Exercise of the purchase rights
represented by this Warrant may be made, in whole or in part, at any time or
times on or after the Initial Exercise Date and on or before the Termination
Date by delivery to the Company of a duly executed facsimile copy or PDF copy
submitted by electronic (or e-mail attachment) of the Notice of Exercise in the
form annexed hereto (“Notice of Exercise”). Within the earlier of (i) three (3)
Trading Days and (ii) the number of Trading Days comprising the Standard
Settlement Period (as defined in Section 2(d)(i) herein) following the date of
exercise as aforesaid, the Holder shall deliver the aggregate Exercise Price for
the shares specified in the applicable Notice of Exercise by wire transfer or
cashier’s check drawn on a United States bank unless the cashless exercise
procedure specified in Section 2(c) below is specified in the applicable Notice
of Exercise. No ink-original Notice of Exercise shall be required, nor shall any
medallion guarantee (or other type of guarantee or notarization) of any Notice
of Exercise form be required. Notwithstanding anything herein to the contrary,
the Holder shall not be required to physically surrender this Warrant to the
Company until the Holder has purchased all of the Warrant Shares available
hereunder and the Warrant has been exercised in full, in which case, the Holder
shall surrender this Warrant to the Company for cancellation within three (3)
Trading Days of the date the final Notice of Exercise is delivered to the
Company. Partial exercises of this Warrant resulting in purchases of a portion
of the total number of Warrant Shares available hereunder shall have the effect
of lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased. The Company
shall maintain records showing the number of Warrant Shares purchased and the
date of such purchases. The Company shall deliver any objection to any Notice of
Exercise within one (1) Business Day of receipt of such notice. The Holder and
any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.

 

1

 



b)                  Exercise Price. The exercise price per share of the Common
Stock under this Warrant shall be $6.30, subject to adjustment hereunder (the
“Exercise Price”).

 

c)                  Cashless Exercise. This Warrant may be exercised, in whole
or in part, at any time or times on or after the Initial Exercise Date and on or
before the Termination Date at the election of the Holder (in such Holder’s sole
discretion) by means of a “cashless exercise” in which the Holder shall be
entitled to receive a number of Warrant Shares equal to the quotient obtained by
dividing ((A-B) * (X)) by (A), where:

 

(A) = as applicable: (i) the VWAP on the Trading Day immediately preceding the
date of the applicable Notice of Exercise if such Notice of Exercise is (1) both
executed and delivered pursuant to Section 2(a) hereof on a day that is not a
Trading Day or (2) both executed and delivered pursuant to Section 2(a) hereof
on a Trading Day prior to the opening of “regular trading hours” (as defined in
Rule 600(b)(64) of Regulation NMS promulgated under the federal securities laws)
on such Trading Day, (ii) at the option of the Holder, either (y) the VWAP on
the Trading Day immediately preceding the date of the applicable Notice of
Exercise or (z) the Bid Price of the Common Stock on the principal Trading
Market as reported by Bloomberg L.P. as of the time of the Holder’s execution of
the applicable Notice of Exercise if such Notice of Exercise is executed during
“regular trading hours” on a Trading Day and is delivered within two (2) hours
thereafter pursuant to Section 2(a) hereof or (iii) the VWAP on the date of the
applicable Notice of Exercise if the date of such Notice of Exercise is a
Trading Day and such Notice of Exercise is both executed and delivered pursuant
to Section 1(a) hereof after the close of “regular trading hours” on such
Trading Day;

 

2

 



(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the characteristics of the Warrants being
exercised, and the holding period of the Warrant Shares being issued may be
tacked on to the holding period of this Warrant.  The Company agrees not to take
any position contrary to this Section 2(c).

 

“Bid Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the bid price of the Common Stock for the time in question
(or the nearest preceding date) on the Trading Market on which the Common Stock
is then listed or quoted as reported by Bloomberg L.P. (based on a Trading Day
from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time)), (b)  if
OTCQB or OTCQX is not a Trading Market, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on OTCQB or OTCQX as
applicable, (c) if the Common Stock is not then listed or quoted for trading on
OTCQB or OTCQX and if prices for the Common Stock are then reported in the “Pink
Sheets” published by OTC Markets Group, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchaser and reasonably acceptable to
the Company, the fees and expenses of which shall be paid by the Company.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Purchaser and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.

 

3

 



Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2(c).

 

d)                  Mechanics of Exercise.

 

i.            Delivery of Warrant Shares Upon Exercise. Warrant Shares purchased
hereunder shall be transmitted by the Transfer Agent to the Holder by crediting
the account of the Holder’s or its designee’s balance account with The
Depository Trust Company through its Deposit or Withdrawal at Custodian system
(“DWAC”) if the Company is then a participant in such system and either (A)
there is an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by the Holder or (B) the
Warrant Shares are eligible for resale by the Holder without volume or
manner-of-sale limitations pursuant to Rule 144, and otherwise by physical
delivery of a certificate, registered in the Company’s share register in the
name of the Holder or its designee, for the number of Warrant Shares to which
the Holder is entitled pursuant to such exercise to the address specified by the
Holder in the Notice of Exercise by the date that is the earlier of (i) the
earlier of (A) three (3) Trading Days after the delivery to the Company of the
Notice of Exercise and (B) one (1) Trading Day after delivery of the aggregate
Exercise Price to the Company and (ii) the number of Trading Days comprising the
Standard Settlement Period after the delivery to the Company of the Notice of
Exercise (such date, the “Warrant Share Delivery Date”). Upon delivery of the
Notice of Exercise, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date of delivery of the
Warrant Shares, provided that payment of the aggregate Exercise Price (other
than in the case of a cashless exercise) is received within the earlier of (i)
three Trading Days and (ii) the number of Trading Days comprising the Standard
Settlement Period following delivery of the Notice of Exercise. If the Company
fails for any reason to deliver to the Holder the Warrant Shares subject to a
Notice of Exercise by the Warrant Share Delivery Date, the Company shall pay to
the Holder, in cash, as liquidated damages and not as a penalty, for each $1,000
of Warrant Shares subject to such exercise (based on the VWAP of the Common
Stock on the date of the applicable Notice of Exercise), $10 per Trading Day
(increasing to $20 per Trading Day on the fifth Trading Day after such
liquidated damages begin to accrue) for each Trading Day commencing one Trading
Day after such Warrant Share Delivery Date until such Warrant Shares are
delivered or Holder rescinds such exercise. The Company agrees to maintain a
transfer agent that is a participant in the FAST program so long as this Warrant
remains outstanding and exercisable. As used herein, “Standard Settlement
Period” means the standard settlement period, expressed in a number of Trading
Days, on the Company’s primary Trading Market with respect to the Common Stock
as in effect on the date of delivery of the Notice of Exercise.

 

4

 



ii.                     Delivery of New Warrants Upon Exercise. If this Warrant
shall have been exercised in part, the Company shall, at the request of a Holder
and upon surrender of this Warrant certificate, at the time of delivery of the
Warrant Shares, deliver to the Holder a new Warrant evidencing the rights of the
Holder to purchase the unpurchased Warrant Shares called for by this Warrant,
which new Warrant shall in all other respects be identical with this Warrant.

 

iii.                  Rescission Rights. If the Company fails to cause the
Transfer Agent to transmit to the Holder the Warrant Shares pursuant to Section
2(d)(i) by the Warrant Share Delivery Date, then the Holder will have the right
to rescind such exercise.

 

iv.                  Compensation for Buy-In on Failure to Timely Deliver
Warrant Shares Upon Exercise. In addition to any other rights available to the
Holder, if the Company fails to cause the Transfer Agent to transmit to the
Holder the Warrant Shares in accordance with the provisions of Section 2(d)(i)
above pursuant to an exercise on or before the Warrant Share Delivery Date, and
if after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder the
amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored (in which case such exercise
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

5

 



v.                  No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

vi.                  Charges, Taxes and Expenses. Issuance of Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such Warrant Shares, all
of which taxes and expenses shall be paid by the Company, and such Warrant
Shares shall be issued in the name of the Holder or in such name or names as may
be directed by the Holder; provided, however, that in the event that Warrant
Shares are to be issued in a name other than the name of the Holder, this
Warrant when surrendered for exercise shall be accompanied by the Assignment
Form attached hereto duly executed by the Holder and the Company may require, as
a condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto. The Company shall pay all Transfer Agent fees
required for same-day processing of any Notice of Exercise and all fees to the
Depository Trust Company (or another established clearing corporation performing
similar functions) required for same-day electronic delivery of the Warrant
Shares.

 

vii.                  Closing of Books. The Company will not close its
stockholder books or records in any manner which prevents the timely exercise of
this Warrant, pursuant to the terms hereof.

 

Section 3. Certain Adjustments.

 

a)      Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 

6

 



b)      Subsequent Equity Sales. If the Company or any Subsidiary thereof, as
applicable, during the period ending three (3) years from the Issue Date, and
while this Warrant is outstanding, shall sell or grant any option to purchase,
or sell or grant any right to reprice, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock or Common Stock Equivalents, at an effective price per share
less than the Exercise Price then in effect (such lower price, the “Base Share
Price” and such issuance, a “Dilutive Issuance”) (it being understood and agreed
that if the holder of the Common Stock or Common Stock Equivalents so issued
shall at any time, whether by operation of purchase price adjustments, reset
provisions, floating conversion, exercise or exchange prices or otherwise, or
due to warrants, options or rights per share which are issued in connection with
such issuance, be entitled to receive shares of Common Stock at an effective
price per share that is less than the Exercise Price, such issuance shall be
deemed to have occurred for less than the Exercise Price on such date of the
Dilutive Issuance at such effective price) then the Exercise Price shall be
reduced and only reduced to the Base Share Price. Such adjustment shall be made
whenever such Common Stock or Common Stock Equivalents are issued.
Notwithstanding the foregoing, no adjustments shall be made, paid or issued
under this Section 3(b) (i) in respect of an Exempt Issuance, or (ii) until such
time as the Company has obtained the Stockholder Approval; provided, however,
that any adjustments under this Section 3(b) that would have occurred but for
the Company’s failure to obtain the Stockholder Approval shall be deemed
effective immediately after such date that the Stockholder Approval is obtained.
The Company shall notify the Holder, in writing, no later than the Trading Day
following the issuance or deemed issuance of any Common Stock or Common Stock
Equivalents subject to this Section 3(b), indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”). For purposes
of clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 3(b), upon the occurrence of any Dilutive Issuance, the
Holder is entitled to receive a number of Warrant Shares based upon the Base
Share Price regardless of whether the Holder accurately refers to the Base Share
Price in the Notice of Exercise.

 

7

 



c)      Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 3(a) above, if at any time subsequent to the Issue Date of this Warrant
but prior to the date the Company obtains the Stockholder Approval the Company
grants, issues or sells any Common Stock Equivalents or rights to purchase
stock, warrants, securities or other property pro rata to the record holders of
any class of shares of Common Stock (the “Purchase Rights”), then the Holder
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which the Holder could have acquired if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.

 

d)     Pro Rata Distributions. During such time as this Warrant is outstanding,
if the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of shares of Common Stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction, but excluding any dividend that
results in adjustment to the Conversion Price pursuant to Section 3(a) above) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant immediately before the date of which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution.

 

e)      Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction (as if the
exercise of the Warrant occurred immediately prior to the occurrence of such
Fundamental Transaction), at the option of the Holder, the number of shares of
common stock of the successor or acquiring corporation or shares of Common Stock
of the Company, if it is the surviving corporation, and any additional
consideration (the “Alternate Consideration”) receivable as a result of such
Fundamental Transaction by a holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such Fundamental
Transaction. For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.

 

8

 



f)       Calculations. All calculations under this Section 3 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

g)      Notice to Holder.

 

i.      Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall within two (2)
Trading Days deliver to the Holder by facsimile or email a notice setting forth
the Exercise Price after such adjustment and any resulting adjustment to the
number of Warrant Shares and setting forth a brief statement of the facts
requiring such adjustment.

 

ii.      Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
delivered by facsimile or email to the Holder at its last facsimile number or
email address as it shall appear upon the Warrant Register of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. To the extent that any
notice provided in this Warrant constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to exercise this Warrant during
the period commencing on the date of such notice to the effective date of the
event triggering such notice except as may otherwise be expressly set forth
herein.

 

9

 



Section 4. Transfer of Warrant.

 

a)      Transferability. Subject to compliance with any applicable securities
laws and the conditions set forth in Section 4(d) hereof and to the provisions
of Section 4.1 of the Purchase Agreement, this Warrant and all rights hereunder
(including, without limitation, any registration rights) are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company or its designated agent, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. Notwithstanding anything herein to
the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company unless the Holder has assigned this Warrant in full, in
which case, the Holder shall surrender this Warrant to the Company within three
(3) Trading Days of the date the Holder delivers an assignment form to the
Company assigning this Warrant full. The Warrant, if properly assigned in
accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

 

10

 



b)      New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the original issue date and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.

 

c)      Warrant Register. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

d)     Transfer Restrictions. If, at the time of the surrender of this Warrant
in connection with any transfer of this Warrant, the transfer of this Warrant
shall not be either (i) registered pursuant to an effective registration
statement under the Securities Act and under applicable state securities or blue
sky laws or (ii) eligible for resale without volume or manner-of-sale
restrictions or current public information requirements pursuant to Rule 144,
the Company may require, as a condition of allowing such transfer, that the
Holder or transferee of this Warrant, as the case may be, comply with the
provisions of Section 5.7 of the Purchase Agreement.

 

e)      Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

 

Section 5. Miscellaneous.

 

a)      No Rights as Stockholder Until Exercise. This Warrant does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof as set forth in Section 2(d)(i), except
as expressly set forth in Section 3.

 

b)      Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

11

 



c)      Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

d)     Authorized Shares.

 

During the period the Warrant is outstanding from and after the Initial Exercise
Date, the Company covenants that it will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of the Warrant Shares upon the exercise of any purchase rights under this
Warrant. The Company further covenants that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
issuing the necessary Warrant Shares upon the exercise of the purchase rights
under this Warrant. The Company will take all such reasonable action as may be
necessary to assure that such Warrant Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
the Trading Market upon which the Common Stock may be listed. The Company
covenants that all Warrant Shares which may be issued upon the exercise of the
purchase rights represented by this Warrant will, upon exercise of the purchase
rights represented by this Warrant and payment for such Warrant Shares in
accordance herewith, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

12

 



Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

e)      Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

 

f)       Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered and the Holder does not
utilize cashless exercise, will have restrictions upon resale imposed by state
and federal securities laws.

 

g)      Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

 

h)      Notices. Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Purchase Agreement.

 

i)        Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

j)        Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

13

 



k)      Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

l)        Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.

 

m)    Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

n)      Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

 

********************

 

 

(Signature Page Follows)

 

 

 

14

 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

 

 

 

AMYRIS, INC.

          By:

 

    Name:     Title:

 

 

 



15

 

NOTICE OF EXERCISE

 

To: AMYRIS, INC.

 

(1)   The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2)   Exercise Price: $

 

(3)   Payment shall take the form of (check applicable box):

 

[ ] in lawful money of the United States; or

 

[ ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

 

(4)   Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

 

_______________________________

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number:

 

_______________________________

 

_______________________________

 

_______________________________

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 

 

Name of Investing Entity:    



Signature of Authorized Signatory of Investing Entity:    



Name of Authorized Signatory:    

 

16

 





Title of Authorized Signatory:    



Date:    

 

 

 

 

 

 

 

 

 



 



17

 

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:   (Please Print)     Address:

 

(Please Print)

    Phone Number:       Email Address:       Dated: _______________ __, ______  

 

Holder’s Signature:       Holder’s Address:      

 

 

 

 

 

 



18

 

EXHIBIT B-2

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

COMMON STOCK PURCHASE WARRANT

 

AMYRIS, INC.

 

Issue Date: August __, 2017

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, DSM International B.V. or its assigns (the “Holder”) is entitled, upon
the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after the date that Stockholder
Approval (as defined in the Purchase Agreement (as defined below)) is obtained
and deemed effective (the “Initial Exercise Date”) and on or prior to the close
of business on the five (5) year anniversary of the Initial Exercise Date (the
“Termination Date”) but not thereafter, to subscribe for and purchase from
Amyris, Inc., a Delaware corporation (the “Company”), up to that number of
shares of the Company’s Common Stock equal to the Warrant Share Amount (as
defined below) (as subject to adjustment hereunder, the “Warrant Shares”). The
purchase price of one share of Common Stock under this Warrant shall be equal to
the Exercise Price, as defined in Section 2(b).

 

Section 1. Definitions.

 

a)      Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated August 2, 2017, among the Company and the Holder as such
definitions are in effect on August 2, 2017.

 

b)      “Dilutive Issuance” means, other than an Exempt Issuance, during the
period ending three (3) years from the Issue Date, and while this Warrant is
outstanding, an issuance by the Company or any Subsidiary thereof whereby the
Company or any Subsidiary thereof, as applicable, shall sell or grant any option
to purchase, or sell or grant any right to reprice, or otherwise dispose of or
issue (or announce any offer, sale, grant or any option to purchase or other
disposition) any Common Stock or Common Stock Equivalents, at an effective price
per share less than the Effective Price then in effect (such lower price, the
“Base Share Price”) (it being understood and agreed that if the holder of the
Common Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is less than
the Effective Price, such issuance shall be deemed to have occurred for less
than the Effective Price on such date of the Dilutive Issuance at such effective
price).

 

1

 



c)      “Effective Price” means $6.30 per share (as adjusted for any stock
splits, stock dividends, recapitalizations or the like).

 

d)     “Warrant Share Amount” means a number of shares of Common Stock
determined subsequent to any Dilutive Issuance equal to the difference between
(i) the quotient obtained by dividing the Holder’s applicable Subscription
Amount by the greater of (A) the Base Share Price in the lowest-priced such
Dilutive Issuance, and (B) $0.10 per share (as adjusted for any stock splits,
stock dividends, recapitalizations or the like), rounded down to the nearest
share, minus (ii) the quotient obtained by dividing the Holder’s applicable
Subscription Amount by the Effective Price, rounded down to the nearest whole
share, minus (iii) the number of shares that have been issued upon exercise of
this Warrant following any prior Dilutive Issuance. For the avoidance of doubt,
on the Issue Date of this Warrant, the Warrant Share Amount shall equal zero;
and if one Dilutive Issuance is followed by a subsequent Dilutive Issuance at
higher Base Share Price than the prior Dilutive Issuance, the lower Base Share
Price shall apply.

 

Section 2. Exercise.

 

a)                  Exercise of Warrant. Exercise of the purchase rights
represented by this Warrant may be made, in whole or in part, at any time or
times on or after the Initial Exercise Date and on or before the Termination
Date by delivery to the Company of a duly executed facsimile copy or PDF copy
submitted by electronic (or e-mail attachment) of the Notice of Exercise in the
form annexed hereto (“Notice of Exercise”). Within the earlier of (i) three (3)
Trading Days and (ii) the number of Trading Days comprising the Standard
Settlement Period (as defined in Section 2(d)(i) herein) following the date of
exercise as aforesaid, the Holder shall deliver the aggregate Exercise Price for
the shares specified in the applicable Notice of Exercise by wire transfer or
cashier’s check drawn on a United States bank unless the cashless exercise
procedure specified in Section 2(c) below is specified in the applicable Notice
of Exercise. No ink-original Notice of Exercise shall be required, nor shall any
medallion guarantee (or other type of guarantee or notarization) of any Notice
of Exercise form be required. Notwithstanding anything herein to the contrary,
the Holder shall not be required to physically surrender this Warrant to the
Company until the Holder has purchased all of the Warrant Shares available
hereunder and the Warrant has been exercised in full, in which case, the Holder
shall surrender this Warrant to the Company for cancellation within three (3)
Trading Days of the date the final Notice of Exercise is delivered to the
Company. Partial exercises of this Warrant resulting in purchases of a portion
of the total number of Warrant Shares available hereunder shall have the effect
of lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased. The Company
shall maintain records showing the number of Warrant Shares purchased and the
date of such purchases. The Company shall deliver any objection to any Notice of
Exercise within one (1) Business Day of receipt of such notice. The Holder and
any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.

 

2

 



b)                  Exercise Price. The exercise price per share of the Common
Stock under this Warrant shall be $0.0001 subject to adjustment hereunder (the
“Exercise Price”).

 

c)                  Cashless Exercise. This Warrant may be exercised, in whole
or in part, at any time or times on or after the Initial Exercise Date and on or
before the Termination Date at the election of the Holder (in such Holder’s sole
discretion) by means of a “cashless exercise” in which the Holder shall be
entitled to receive a number of Warrant Shares equal to the quotient obtained by
dividing ((A-B) * (X)) by (A), where:

 

(A) = as applicable: (i) the VWAP on the Trading Day immediately preceding the
date of the applicable Notice of Exercise if such Notice of Exercise is (1) both
executed and delivered pursuant to Section 2(a) hereof on a day that is not a
Trading Day or (2) both executed and delivered pursuant to Section 2(a) hereof
on a Trading Day prior to the opening of “regular trading hours” (as defined in
Rule 600(b)(64) of Regulation NMS promulgated under the federal securities laws)
on such Trading Day, (ii) at the option of the Holder, either (y) the VWAP on
the Trading Day immediately preceding the date of the applicable Notice of
Exercise or (z) the Bid Price of the Common Stock on the principal Trading
Market as reported by Bloomberg L.P. as of the time of the Holder’s execution of
the applicable Notice of Exercise if such Notice of Exercise is executed during
“regular trading hours” on a Trading Day and is delivered within two (2) hours
thereafter pursuant to Section 2(a) hereof or (iii) the VWAP on the date of the
applicable Notice of Exercise if the date of such Notice of Exercise is a
Trading Day and such Notice of Exercise is both executed and delivered pursuant
to Section 1(a) hereof after the close of “regular trading hours” on such
Trading Day;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the characteristics of the Warrants being
exercised, and the holding period of the Warrant Shares being issued may be
tacked on to the holding period of this Warrant.  The Company agrees not to take
any position contrary to this Section 2(c).

 

3

 



“Bid Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the bid price of the Common Stock for the time in question
(or the nearest preceding date) on the Trading Market on which the Common Stock
is then listed or quoted as reported by Bloomberg L.P. (based on a Trading Day
from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time)), (b)  if
OTCQB or OTCQX is not a Trading Market, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on OTCQB or OTCQX as
applicable, (c) if the Common Stock is not then listed or quoted for trading on
OTCQB or OTCQX and if prices for the Common Stock are then reported in the “Pink
Sheets” published by OTC Markets Group, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchaser and reasonably acceptable to
the Company, the fees and expenses of which shall be paid by the Company.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Purchaser and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.

 

Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2(c).

 

d)                 Mechanics of Exercise.

 

4

 



i.                  Delivery of Warrant Shares Upon Exercise. Warrant Shares
purchased hereunder shall be transmitted by the Transfer Agent to the Holder by
crediting the account of the Holder’s or its designee’s balance account with The
Depository Trust Company through its Deposit or Withdrawal at Custodian system
(“DWAC”) if the Company is then a participant in such system and either (A)
there is an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by the Holder or (B) the
Warrant Shares are eligible for resale by the Holder without volume or
manner-of-sale limitations pursuant to Rule 144, and otherwise by physical
delivery of a certificate, registered in the Company’s share register in the
name of the Holder or its designee, for the number of Warrant Shares to which
the Holder is entitled pursuant to such exercise to the address specified by the
Holder in the Notice of Exercise by the date that is the earlier of (i) the
earlier of (A) three (3) Trading Days after the delivery to the Company of the
Notice of Exercise and (B) one (1) Trading Day after delivery of the aggregate
Exercise Price to the Company and (ii) the number of Trading Days comprising the
Standard Settlement Period after the delivery to the Company of the Notice of
Exercise (such date, the “Warrant Share Delivery Date”). Upon delivery of the
Notice of Exercise, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date of delivery of the
Warrant Shares, provided that payment of the aggregate Exercise Price (other
than in the case of a cashless exercise) is received within the earlier of (i)
three Trading Days and (ii) the number of Trading Days comprising the Standard
Settlement Period following delivery of the Notice of Exercise. If the Company
fails for any reason to deliver to the Holder the Warrant Shares subject to a
Notice of Exercise by the Warrant Share Delivery Date, the Company shall pay to
the Holder, in cash, as liquidated damages and not as a penalty, for each $1,000
of Warrant Shares subject to such exercise (based on the VWAP of the Common
Stock on the date of the applicable Notice of Exercise), $10 per Trading Day
(increasing to $20 per Trading Day on the fifth Trading Day after such
liquidated damages begin to accrue) for each Trading Day commencing one Trading
Day after such Warrant Share Delivery Date until such Warrant Shares are
delivered or Holder rescinds such exercise. The Company agrees to maintain a
transfer agent that is a participant in the FAST program so long as this Warrant
remains outstanding and exercisable. As used herein, “Standard Settlement
Period” means the standard settlement period, expressed in a number of Trading
Days, on the Company’s primary Trading Market with respect to the Common Stock
as in effect on the date of delivery of the Notice of Exercise.

 

ii.                        Delivery of New Warrants Upon Exercise. If this
Warrant shall have been exercised in part, the Company shall, at the request of
a Holder and upon surrender of this Warrant certificate, at the time of delivery
of the Warrant Shares, deliver to the Holder a new Warrant evidencing the rights
of the Holder to purchase the unpurchased Warrant Shares called for by this
Warrant, which new Warrant shall in all other respects be identical with this
Warrant.

 

5

 



iii.                        Rescission Rights. If the Company fails to cause the
Transfer Agent to transmit to the Holder the Warrant Shares pursuant to Section
2(d)(i) by the Warrant Share Delivery Date, then the Holder will have the right
to rescind such exercise.

 

iv.                        Compensation for Buy-In on Failure to Timely Deliver
Warrant Shares Upon Exercise. In addition to any other rights available to the
Holder, if the Company fails to cause the Transfer Agent to transmit to the
Holder the Warrant Shares in accordance with the provisions of Section 2(d)(i)
above pursuant to an exercise on or before the Warrant Share Delivery Date, and
if after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder the
amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored (in which case such exercise
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

v.                        No Fractional Shares or Scrip. No fractional shares or
scrip representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

6

 



vi.                        Charges, Taxes and Expenses. Issuance of Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such Warrant Shares,
all of which taxes and expenses shall be paid by the Company, and such Warrant
Shares shall be issued in the name of the Holder or in such name or names as may
be directed by the Holder; provided, however, that in the event that Warrant
Shares are to be issued in a name other than the name of the Holder, this
Warrant when surrendered for exercise shall be accompanied by the Assignment
Form attached hereto duly executed by the Holder and the Company may require, as
a condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto. The Company shall pay all Transfer Agent fees
required for same-day processing of any Notice of Exercise and all fees to the
Depository Trust Company (or another established clearing corporation performing
similar functions) required for same-day electronic delivery of the Warrant
Shares.

 

vii.                        Closing of Books. The Company will not close its
stockholder books or records in any manner which prevents the timely exercise of
this Warrant, pursuant to the terms hereof.

 

Section 3. Certain Adjustments.

 

a)                  Stock Dividends and Splits. If the Company, at any time
while this Warrant is outstanding: (i) pays a stock dividend or otherwise makes
a distribution or distributions on shares of its Common Stock or any other
equity or equity equivalent securities payable in shares of Common Stock (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Company upon exercise of this Warrant), (ii) subdivides outstanding shares
of Common Stock into a larger number of shares, (iii) combines (including by way
of reverse stock split) outstanding shares of Common Stock into a smaller number
of shares or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 

7

 



b)      Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 3(a) above, if at any time subsequent to the Issue Date of this Warrant
but prior to the date the Company obtains the Stockholder Approval the Company
grants, issues or sells any Common Stock Equivalents or rights to purchase
stock, warrants, securities or other property pro rata to the record holders of
any class of shares of Common Stock (the “Purchase Rights”), then the Holder
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which the Holder could have acquired if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.

 

c)      [RESERVED]

 

d)     Pro Rata Distributions. During such time as this Warrant is outstanding,
if the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of shares of Common Stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction, but excluding any dividend that
results in adjustment to the Conversion Price pursuant to Section 3(a) above) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof)
immediately before the date of which a record is taken for such Distribution,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the participation in such
Distribution.

 

e)      Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction (as if the
exercise of the Warrant occurred immediately prior to the occurrence of such
Fundamental Transaction), at the option of the Holder, the number of shares of
common stock of the successor or acquiring corporation or shares of Common Stock
of the Company, if it is the surviving corporation, and any additional
consideration (the “Alternate Consideration”) receivable as a result of such
Fundamental Transaction by a holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such Fundamental
Transaction. For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.

 

8

 



f)       Calculations. All calculations under this Section 3 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

g)      Notice to Holder.

 

i.      Notice of Dilutive Issuance. The Company shall notify the Holder, in
writing, no later than the Trading Day following the issuance or deemed issuance
of any Common Stock or Common Stock Equivalents pursuant to a Dilutive Issuance,
indicating therein the applicable Base Share Price and the resulting Warrant
Share Amount.

 

ii.      Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall within two (2)
Trading Days deliver to the Holder by facsimile or email a notice setting forth
the Exercise Price after such adjustment and any resulting adjustment to the
number of Warrant Shares and setting forth a brief statement of the facts
requiring such adjustment.

 

9

 



iii.      Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
delivered by facsimile or email to the Holder at its last facsimile number or
email address as it shall appear upon the Warrant Register of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. To the extent that any
notice provided in this Warrant constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to exercise this Warrant during
the period commencing on the date of such notice to the effective date of the
event triggering such notice except as may otherwise be expressly set forth
herein.

 

Section 4. Transfer of Warrant.

 

a)                  Transferability. Subject to compliance with any applicable
securities laws and the conditions set forth in Section 4(d) hereof and to the
provisions of Section 4.1 of the Purchase Agreement, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company unless the Holder
has assigned this Warrant in full, in which case, the Holder shall surrender
this Warrant to the Company within three (3) Trading Days of the date the Holder
delivers an assignment form to the Company assigning this Warrant full. The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.

 

10

 



b)      New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the original issue date and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.

 

c)      Warrant Register. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

d)     Transfer Restrictions. If, at the time of the surrender of this Warrant
in connection with any transfer of this Warrant, the transfer of this Warrant
shall not be either (i) registered pursuant to an effective registration
statement under the Securities Act and under applicable state securities or blue
sky laws or (ii) eligible for resale without volume or manner-of-sale
restrictions or current public information requirements pursuant to Rule 144,
the Company may require, as a condition of allowing such transfer, that the
Holder or transferee of this Warrant, as the case may be, comply with the
provisions of Section 5.7 of the Purchase Agreement.

 

e)      Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

 

11

 



Section 5. Miscellaneous.

 

a)                  No Rights as Stockholder Until Exercise. This Warrant does
not entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2(d)(i), except as expressly set forth in Section 3.

 

b)      Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

c)      Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

d)     Authorized Shares.

 

During the period the Warrant is outstanding from and after the Initial Exercise
Date, the Company covenants that it will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of the Warrant Shares upon the exercise of any purchase rights under this
Warrant. The Company further covenants that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
issuing the necessary Warrant Shares upon the exercise of the purchase rights
under this Warrant. The Company will take all such reasonable action as may be
necessary to assure that such Warrant Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
the Trading Market upon which the Common Stock may be listed. The Company
covenants that all Warrant Shares which may be issued upon the exercise of the
purchase rights represented by this Warrant will, upon exercise of the purchase
rights represented by this Warrant and payment for such Warrant Shares in
accordance herewith, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

12

 



Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

e)      Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

 

f)       Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered and the Holder does not
utilize cashless exercise, will have restrictions upon resale imposed by state
and federal securities laws.

 

g)      Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

 

h)      Notices. Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Purchase Agreement.

 

i)        Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

13

 



j)        Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

k)      Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

l)        Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.

 

m)    Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

n)      Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

 

********************

 

 

(Signature Page Follows)

 

 

 

14

 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 



 

 

AMYRIS, INC.

          By:

 

    Name:     Title:

 

 



15

 

NOTICE OF EXERCISE

 

To: AMYRIS, INC.

 

(5)   The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(6)   Payment shall take the form of (check applicable box):

 

[ ] in lawful money of the United States; or

 

[ ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

 

(7)   Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

 

_______________________________

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number:

 

_______________________________

 

_______________________________

 

_______________________________

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:    



Signature of Authorized Signatory of Investing Entity:    



Name of Authorized Signatory:    

Title of Authorized Signatory:    



Date:    

 

 

 

 

 

 



 



 

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:   (Please Print)     Address:

 

(Please Print)

    Phone Number:       Email Address:       Dated: _______________ __, ______  

 

Holder’s Signature:       Holder’s Address:  

 

 



 

 

EXHIBIT D

 

          Number PB-008       *25,000* Shares

 

AMYRIS, INC.

a Delaware Corporation

 

THIS IS TO CERTIFY THAT DSM International B.V. is the owner of Twenty-Five
Thousand (25,000) shares of Series B 17.38% Convertible Preferred Stock of
Amyris, Inc. (the “Corporation”) transferable only on the books of the
Corporation by the holder hereof, in person or by duly authorized attorney, upon
surrender of this Certificate properly endorsed.

 

This Certificate and the shares represented hereby are issued and shall have the
rights specified in and be held subject to all the provisions of the Certificate
of Incorporation and the Bylaws of the Corporation and any amendments thereto,
to all of which the holder of this Certificate, by acceptance hereof, assents.

 

The shares of Series B 17.38% Convertible Preferred Stock represented by this
Certificate are convertible into shares of Common Stock at the times and on the
terms set forth in the Certificate of Incorporation of the Corporation.

 

The Corporation is authorized to issue more than one series of preferred stock.
A statement of the designation, powers, preferences and relative, participating,
optional or other rights, if any, of the shares of each such series and any
qualifications, limitations or restrictions thereof may be obtained by any
stockholder upon request and without charge, at the principal office of the
Corporation.

 

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate to be signed by
its duly authorized officers this      day of August, 2017.

 

 

                    Stephen Dobson       John Melo Assistant Secretary      
President

 

 



 

 

FOR VALUE RECEIVED                                          
                                    HEREBY SELLS, ASSIGNS AND TRANSFERS
UNTO                                          
                                                 SHARES REPRESENTED BY THE
WITHIN CERTIFICATE AND DOES HEREBY IRREVOCABLY CONSTITUTE AND
APPOINT                                          
                                ATTORNEY TO TRANSFER THE SAID SHARES ON THE
SHARE REGISTER OF THE WITHIN NAMED CORPORATION WITH FULL POWER OF SUBSTITUTION
IN THE PREMISES.

 

DATED             ,             

 

          (signature)

 

NOTICE: THE SIGNATURE ON THIS ASSIGNMENT MUST STRICTLY CORRESPOND WITH THE NAME
AS WRITTEN UPON THE FACE OF THIS CERTIFICATE, IN EVERY PARTICULAR, WITHOUT
ALTERATION OR ENLARGEMENT, OR ANY CHANGE WHATEVER.

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

THE SHARES EVIDENCED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
SECURITIES PURCHASE AGREEMENT (A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY
UPON WRITTEN REQUEST), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS AND RESTRICTIONS OF SAID SECURITIES PURCHASE AGREEMENT.

 

 

